



Exhibit 10.5
AMENDMENT NO. 1 TO CREDIT AGREEMENT
This AMENDMENT NO. 1 TO CREDIT AGREEMENT dated as of March 25, 2019 (this
“Amendment”) is entered into among Walgreens Boots Alliance, Inc., a Delaware
corporation (the “Borrower”) and Sumitomo Mitsui Banking Corporation (“SMBC”),
as administrative agent (in such capacity, the “Administrative Agent”) and as
the sole Lender (as defined below) party to the Credit Agreement (as defined
below) as of the date hereof.
RECITALS
WHEREAS, the Borrower, the Administrative Agent and the lenders from time to
time party thereto (including SMBC, the “Lenders”) entered into a Credit
Agreement dated as of November 30, 2018 (as the same may have been amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders agreed to extend credit to the
Borrower.


WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth below, and Administrative Agent and the Lender party hereto consent to
this Amendment.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Administrative
Agent and SMBC, as the sole Lender as of the date hereof hereby agree as
follows:
1.Defined Terms. Capitalized terms used and not otherwise defined herein have
the meanings assigned to them in the Credit Agreement.
2.    Amendments to the Credit Agreement. Each of the parties hereto agrees
that, effective on the Amendment Effective Date (as defined below), the Credit
Agreement shall be amended in the form attached as Annex I hereto.
3.    Conditions to Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when the Administrative Agent shall have
received counterparts to this Amendment executed by the Borrower and SMBC, as
sole Lender as of the date hereof.
4.    Representations and Warranties. The Borrower represents and warrants that:
(a)    No Default or Unmatured Default has occurred and is continuing on or as
of the Amendment Effective Date; and
(b)    The representations and warranties contained in Article V of the Credit
Agreement (other than the representations and warranties contained in Sections
5.05 and 5.06 of the Credit Agreement) are true and correct in all material
respects (except to the




    

--------------------------------------------------------------------------------




extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect” or similar terms, in which case such representations
and warranties shall be true and correct in all respects) as of the Amendment
Effective Date, except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty is true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties are true and correct in all respects) on and as of such earlier date.
5.    Ratification. Except to the extent hereby amended, the Credit Agreement
and each of the Loan Documents remain in full force and effect and are hereby
ratified and affirmed.
6.    Indemnities. The Borrower agrees that this Amendment constitutes a Loan
Document, and Section 9.06 of the Credit Agreement is hereby incorporated by
reference herein and shall extend to the preparation, execution and delivery of
this Amendment.
7.    Limitation. This Amendment shall be limited precisely as written and
except as expressly provided herein, shall not be deemed (a) to be a consent
granted pursuant to, or a waiver or modification of, any term or condition of
the Credit Agreement or any of the instruments or agreements referred to therein
or (a) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or have in the future under or in connection with the
Credit Agreement or any of the instruments or agreements referred to therein.
Unless the context indicates otherwise, on and after the Amendment Effective
Date, whenever the Credit Agreement is referred to in the Credit Agreement, the
other Loan Documents or any of the instruments, agreements or other documents or
papers executed or delivered in connection therewith, such reference shall be
deemed to mean the Credit Agreement as amended by this Amendment.
8.    Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which
shall be an original and all of which, when taken together, shall constitute but
one and the same instrument. A facsimile or .pdf copy of a counterpart signature
page shall serve as the functional equivalent of a manually executed copy for
all purposes.
9.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.    Consent to Jurisdiction; Waiver of Jury Trial. Each of Sections 15.02 and
15.03 of the Credit Agreement are hereby incorporated by reference herein and
shall extend to the preparation, execution and delivery of this Amendment.
[SIGNATURE PAGES FOLLOW]




2
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
WALGREENS BOOTS ALLIANCE, INC. 
as the Borrower
By:
/s/ Aidan Clare
 
Name: Aidan Clare
 
Title: Global Treasurer



By:
/s/ John Devlin
 
Name: John Devlin
 
Title: VP Global Treasury - Legal
 
 
 
 
 
 
 
 





[Walgreens Boots Alliance Amendment No. 1 – Signature Page]
    

--------------------------------------------------------------------------------






SUMITOMO MITSUI BANKING CORPORATION,
as the Administrative Agent and
as Lender


By: /s/ Katsuyuki Kubo    
Name: Katsuyuki Kubo
Title: Managing Director


[Walgreens Boots Alliance Amendment No. 1 – Signature Page]
    

--------------------------------------------------------------------------------






ANNEX I


CREDIT AGREEMENT


[attached]
















    

--------------------------------------------------------------------------------


CONFORMED TO AMENDMENT NO. 1 TO CREDIT AGREEMENT DATED AS OF MARCH 25, 2019


$1,000,000,000
CREDIT AGREEMENT
DATED AS OF NOVEMBER 30, 2018
AMONG
WALGREENS BOOTS ALLIANCE, INC.,
THE LENDERS FROM TIME TO TIME PARTIES HERETO,
and
SUMITOMO MITSUI BANKING CORPORATION
as Sole Lead Arranger and Administrative Agent





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01
Certain Defined Terms    1

Section 1.02
References    20

Section 1.03
Eurocurrency Rate    20

ARTICLE II
THE CREDITS
Section 2.01
Description of Facilities; Commitments    21

Section 2.02
Reserved    21

Section 2.03
Reserved    21

Section 2.04
Types of Loans    21

Section 2.05
Fees; Reductions in Aggregate Revolving Commitment    22

Section 2.06
[Reserved]    23

Section 2.07
Prepayments and Repayments    23

Section 2.08
Method of Selecting Types and Interest Periods for New Loans    24

Section 2.09
Conversion and Continuation of Outstanding Loans    25

Section 2.10
Interest Rates    26

Section 2.11
Rates Applicable After Default    26

Section 2.12
Method of Payment    26

Section 2.13
Noteless Agreement; Evidence of Indebtedness    27

Section 2.14
Interest Payment Dates; Interest and Fee Basis    27






--------------------------------------------------------------------------------





Section 2.15
Notification of Loans, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans    28

Section 2.16
Lending Installations    28

Section 2.17
Payments Generally; Administrative Agent’s Clawback    28

Section 2.18
Replacement of Lender    29

Section 2.19
Sharing of Payments by Lenders    30

Section 2.20
Defaulting Lenders    31

ARTICLE III
YIELD PROTECTION; TAXES
Section 3.01
Yield Protection    32

Section 3.02
Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests    33

Section 3.03
Illegality    34

Section 3.04
Compensation for Losses    35

Section 3.05
Taxes    36

Section 3.06
Mitigation Obligations    40

Section 3.07
Inability to Determine Rates    40

Section 3.08
Survival    42

ARTICLE IV
CONDITIONS PRECEDENT
Section 4.01
Initial Effectiveness    42

Section 4.02
Each Borrowing Date    44

ARTICLE V
REPRESENTATIONS AND WARRANTIES


ii

--------------------------------------------------------------------------------





Section 5.01
Existence and Standing    45

Section 5.02
Authorization and Validity    45

Section 5.03
No Conflict; Government Consent    45

Section 5.04
Financial Statements    45

Section 5.05
Material Adverse Effect    46

Section 5.06
Litigation    46

Section 5.07
Regulation U    46

Section 5.08
Investment Company Act    46

Section 5.09
OFAC, FCPA    46

Section 5.10
Disclosure.    46

ARTICLE VI
COVENANTS
Section 6.01
Financial Reporting    47

Section 6.02
Use of Proceeds    49

Section 6.03
Notice of Default    49

Section 6.04
Conduct of Business    49

Section 6.05
Compliance with Laws    49

Section 6.06
Inspection; Keeping of Books and Records    49

Section 6.07
Merger    50

Section 6.08
Sale of Assets    50

Section 6.09
Liens    50

Section 6.10
Financial Covenant    51



iii

--------------------------------------------------------------------------------





Section 6.11
Sanctions    52

ARTICLE VII
DEFAULTS
Section 7.01
Breach of Representations or Warranties    52

Section 7.02
Failure to Make Payments When Due    52

Section 7.03
Breach of Covenants    52

Section 7.04
Cross Default    52

Section 7.05
Voluntary Bankruptcy; Appointment of Receiver; Etc    53

Section 7.06
Involuntary Bankruptcy; Appointment of Receiver; Etc    53

Section 7.07
Judgments    54

Section 7.08
Unfunded Liabilities    54

Section 7.09
Reserved    54

Section 7.10
Other ERISA Liabilities    54

Section 7.11
Invalidity of Loan Documents    54

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
Section 8.01
Acceleration, Etc    54

Section 8.02
Amendments    55

Section 8.03
Preservation of Rights    56

ARTICLE IX
GENERAL PROVISIONS
Section 9.01
Survival of Representations    56

Section 9.02
Governmental Regulation    57



iv

--------------------------------------------------------------------------------





Section 9.03
Headings    57

Section 9.04
Entire Agreement    57

Section 9.05
Several Obligations; Benefits of this Agreement    57

Section 9.06
Expenses; Indemnification    57

Section 9.07
Accounting    59

Section 9.08
Severability of Provisions    59

Section 9.09
Nonliability of Lenders    60

Section 9.10
Confidentiality    60

Section 9.11
Nonreliance    61

Section 9.12
Disclosure    61

ARTICLE X
THE ADMINISTRATIVE AGENT
Section 10.01
Appointment and Authority    62

Section 10.02
Rights as a Lender    62

Section 10.03
Reliance by Administrative Agent    62

Section 10.04
Exculpatory Provisions    63

Section 10.05
Delegation of Duties    63

Section 10.06
Resignation of Administrative Agent    64

Section 10.07
Non-Reliance on Administrative Agent and Other Lenders    65

Section 10.08
No Other Duties, Etc.    65

Section 10.09
Administrative Agent May File Proofs of Claim    65

Section 10.10
ERISA    66



v

--------------------------------------------------------------------------------





ARTICLE XI
SETOFF
Section 11.01
Setoff    67

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
Section 12.01
Successors and Assigns    67

Section 12.02
Dissemination of Information    71

Section 12.03
Tax Treatment    72

ARTICLE XIII
NOTICES
Section 13.01
Notices; Effectiveness; Electronic Communication    72

ARTICLE XIV
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
Section 14.01
Counterparts; Effectiveness    74

Section 14.02
Electronic Execution of Assignments    74

ARTICLE XV
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
Section 15.01
Choice of Law    75

Section 15.02
Consent to Jurisdiction    75

Section 15.03
Waiver of Jury Trial    76

Section 15.04
U.S. Patriot Act Notice    76

Section 15.05
No Advisory or Fiduciary Responsibility    76

Section 15.06
Judgment Currency    77



vi

--------------------------------------------------------------------------------





Section 15.07
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    77









vii

--------------------------------------------------------------------------------







EXHIBITS
 
 
 
 
 
Exhibit A
–
Form of Compliance Certificate
Exhibit B
–
Form of Assignment and Assumption
Exhibit C
Exhibit D
Exhibit E
–
–
–
Form of Promissory Note
Form of Borrowing Notice
Form of Conversion/Continuation Notice
Exhibit F
–
Form of Officer’s Certificate
 
 
 
SCHEDULES
 
 
 
 
 
Schedule 1.01
–
Pricing Schedule
Schedule 2.01
–
Commitment Schedule
Schedule 13.01
–
Certain Addresses for Notices





viii

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This Credit Agreement, dated as of November 30, 2018, is among WALGREENS BOOTS
ALLIANCE, INC., a Delaware corporation (the “Borrower”), the institutions from
time to time parties hereto as Lenders (whether by execution of this Agreement
or an assignment pursuant to ‎Section 12.01) and SUMITOMO MITSUI BANKING
CORPORATION, as Administrative Agent.
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Term Loans in Dollars in an aggregate principal amount
not in excess of $500,000,000 to refinance Indebtedness under the Existing Term
Loan Agreement;
WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of Revolving Loans in Dollars in an aggregate principal
amount not in excess of $500,000,000 to refinance Indebtedness under the
Existing Term Loan Agreement and for other general corporate purposes; and
WHEREAS, the Lenders are willing to make such Term Loans on the Effective Date
and such Revolving Loans to the Borrower from to time on the terms and subject
to the conditions set forth in this Agreement. Accordingly, the parties hereto
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Certain Defined Terms. As used in this Agreement:
“Acquisition” means any transaction or series of related concurrent transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
by the Borrower or any of its Subsidiaries of all or a material portion of the
assets of a Person, or of any business or division of a Person, (b) the
acquisition by the Borrower or any of its Subsidiaries of in excess of 50% of
the capital stock, partnership interests, membership interests or equity of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary of the Borrower or (c) a merger or consolidation
or any other combination by the Borrower or any of its Subsidiaries with another
Person (other than a Person that is a Subsidiary); provided that the Borrower
(or a Person that succeeds to the Borrower pursuant to Section 6.07 in
connection with such transaction or series of related transactions) or a
Subsidiary of the Borrower (or a Person that becomes a Subsidiary of the
Borrower as a result of such transaction) is the surviving entity; provided,
further that any Person that is a Subsidiary at the time of execution of the
definitive agreement related to any such transaction or series of related
concurrent transactions (or, in the case of a tender offer or similar
transaction, at the time of filing of the definitive offer document) shall
constitute a Subsidiary for purposes of this definition even if in connection
with such transaction or series of related transactions, such Person becomes a
direct or indirect holding company of the Borrower.
“Acquisition Debt” means any Indebtedness incurred by the Borrower or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any


1



--------------------------------------------------------------------------------





related transactions or series of related transactions (including for the
purpose of refinancing or replacing all or a portion of any pre-existing
Indebtedness of the Borrower, any of its Subsidiaries or the person(s) or assets
to be acquired); provided that (a) the release of the proceeds of such
Indebtedness to the Borrower and/or its Subsidiaries is contingent upon the
consummation of such Material Acquisition and, pending such release, such
proceeds are held in escrow (and, if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such acquisition is terminated prior to the consummation of such Material
Acquisition or if such Material Acquisition is otherwise not consummated by the
date specified in the definitive documentation relating to such Indebtedness,
such proceeds shall be promptly applied to satisfy and discharge all obligations
of the Borrower and/or its Subsidiaries in respect of such Indebtedness) or (b)
such Indebtedness contains a “special mandatory redemption” provision (or other
similar provision) or otherwise permits such Indebtedness to be redeemed or
prepaid if such Material Acquisition is not consummated by the date specified in
the definitive documentation relating to such Indebtedness (and if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Material Acquisition is terminated in
accordance with its terms prior to the consummation of such Material Acquisition
or such Material Acquisition is otherwise not consummated by the date specified
in the definitive documentation relating to such Indebtedness, such Indebtedness
is so redeemed or prepaid within 90 days of such termination or such specified
date, as the case may be).
“Actual Unused Revolving Commitments” is defined in Section 2.05(c).
“Administrative Agent” means Sumitomo Mitsui Banking Corporation in its capacity
as contractual representative of the Lenders pursuant to ‎Article X, and not in
its individual capacity as a Lender, and any successor Administrative Agent
appointed pursuant to ‎Article X.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.
“Agent Parties” is defined in ‎Section 13.01(c).
“Aggregate Revolving Commitment” means, at any time, the aggregate amount of the
Revolving Commitments of all the Revolving Lenders, as may be adjusted from time
to time pursuant to the terms hereof. The Aggregate Revolving Commitment as of
the Effective Date is Five Hundred Million and 00/100 Dollars ($500,000,000).


2
    

--------------------------------------------------------------------------------





“Aggregate Term Commitment” means, at any time, the aggregate amount of the Term
Commitments of all the Term Lenders. The Aggregate Term Commitment as of the
Effective Date is Five Hundred Million and 00/100 Dollars ($500,000,000).
“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and as in effect from time to time.
“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in ‎Section 5.04; provided, however, that notwithstanding anything contained in
‎Section 9.07 to the contrary, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP (or any change
in GAAP that occurred on or prior to the Effective Date but was not reflected in
the financial statements included in the Borrower SEC Reports) or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
“Agreement Currency” is defined in ‎Section 15.06.
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the Eurocurrency Base Rate determined in accordance
with clause (b) of the definition thereof for a one month Interest Period plus
1.0%.
“Alternate Base Rate Loan” means a Loan, or portion thereof, which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.
“Applicable Margin” means the percentage rate per annum which is applicable at
such time for Loans of the applicable Type as set forth in the Pricing Schedule.
“Applicable Revolving Commitment Fee Rate” means, at any time, the percentage
rate per annum at which Revolving Commitment Fees are accruing on the actual
unused amount of the Aggregate Revolving Commitment at such time as set forth in
the Pricing Schedule.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means Sumitomo Mitsui Banking Corporation.
“Article” means an article of this Agreement unless another document is
specifically referenced.


3
    

--------------------------------------------------------------------------------





“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by ‎Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, Global Chief
Financial Officer, Global Chief Administrative Officer and General Counsel,
Global Treasurer, Treasury Vice President, Corporate Secretary, Global
Controller and Chief Accounting Officer or Financial Controller of the Borrower,
acting in accordance with the terms of the signing authority granted in the
incumbency certificate delivered to the Administrative Agent pursuant to Section
4.01(c) (including any supplements thereto delivered to the Administrative Agent
from time to time by way of an officers’ certificate jointly executed by two
Authorized Officers).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” is defined in the preamble.
“Borrower Materials” is defined in ‎Section 6.01.
“Borrower SEC Reports” means the Borrower’s 2018 Annual Report on Form 10-K.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of a borrowing of Eurocurrency Loans (other than LIBOR Daily
Floating Rate Loans), having the same Interest Period.
“Borrowing Date” means each date on which a Borrowing is made hereunder, subject
to satisfaction (or waiver in accordance with ‎Section 8.02) of the applicable
conditions set forth in Article IV.
“Borrowing Notice” is defined in ‎Section 2.08.


4
    

--------------------------------------------------------------------------------





“Business Day” means a day (other than a Saturday or Sunday) on which banks are
generally open in New York, New York for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system (or any other equivalent wire system) and if such day relates
to any interest rate settings as to a Eurocurrency Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day.
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be shown as a liability on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in the case of
clauses (x) and (y) be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued, promulgated or implemented.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“Commitment” means, a Revolving Commitment or a Term Commitment. Each reference
herein to “Commitments” without specifying Revolving Commitments or Term
Commitments shall be deemed a reference both Revolving Commitments and Term
Commitments.
“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.
“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the Borrower or any of its Subsidiaries with fair value in excess of
$100,000,000 that has occurred since the end of such fiscal quarter as if such
acquisition or disposition had occurred on the last day of such fiscal quarter).


5
    

--------------------------------------------------------------------------------





“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.
“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.
“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.
“Conversion/Continuation Notice” is defined in ‎Section 2.09.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means an event described in ‎Article VII.
“Defaulting Lender” means, subject to ‎Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder, or generally under other agreements in which it commits
to extend credit, unless such notification or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) has failed, within three Business Days after written request by
the Administrative Agent or


6
    

--------------------------------------------------------------------------------





the Borrower, to confirm in a manner satisfactory to the Administrative Agent or
the Borrower, as applicable, that it will comply with its funding obligations,
which request was made because of a reasonable concern by the Administrative
Agent or the Borrower that such Lender may not be able to comply with its
funding obligations hereunder; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent or the Borrower, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority unless such ownership or equity results in or
provides such Lender with immunity from the jurisdiction of courts within the
United States or any other nation or from the enforcement of judgments or writs
of attachment on its assets or permits such Lender (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to ‎Section 2.20(b)) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each Lender promptly following such determination.
“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


7
    

--------------------------------------------------------------------------------





“Effective Date” means the first date on which the conditions set forth in
‎Section 4.01 are satisfied (or waived in accordance with ‎Section 8.02).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under ‎Section 12.01(b)(iii)).
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (a) the protection of the
environment, (b) the effect of the environment on human health, (c) emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into surface water, ground water or land, or (d) the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 3.07(b),
(a)    for any Interest Period with respect to a Eurocurrency Loan (other than a
LIBOR Daily Floating Rate Loan), the rate per annum equal to the London
Interbank Offered Rate administered by the ICE Benchmark Administration (or the
successor thereto if the ICE Benchmark Administration is no longer making a
London Interbank Offered Rate available) (“LIBOR”) as published on the
applicable Bloomberg screen page (or such other comparable commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) in the London interbank market with a term
equivalent to such Interest Period;


8
    

--------------------------------------------------------------------------------





(b)    for any interest calculation with respect to an Alternate Base Rate Loan
on any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day; and
(c)    with respect to a LIBOR Daily Floating Rate Loan, a fluctuating rate of
interest, which can change on each Business Day, equal to LIBOR, or a comparable
or successor rate which is approved by the Administrative Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 11:00 a.m. London time two (2) Business
Days prior to the date in question for Dollar deposits with a term equivalent to
one (1) month beginning on that date; provided that to the extent a comparable
or successor rate is approved by the Administrative Agent with the consent of
the Borrower in connection herewith, the approved rate shall be applied in a
manner consistent with market practice (this clause (c), the “LIBOR Daily
Floating Rate”).
Unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.07(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.
“Eurocurrency Loan” means a Loan, or portion thereof, which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurocurrency Base
Rate requested by the Borrower pursuant to Sections 2.08 and 2.09.
“Eurocurrency Rate” means, with respect to a Eurocurrency Loan (other than a
LIBOR Daily Floating Rate Loan) for the relevant Interest Period, the quotient
of (i) the Eurocurrency Base Rate determined in accordance with clause (a) of
the definition thereof applied to such Interest Period, divided by (ii) one
minus the Reserve Requirement (expressed as a decimal) applicable to such
Interest Period.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Installation is located,
or (ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
this Agreement, including selling or assigning an interest in any Loan or Loan
Document or enforcing provisions of any Loan Document), (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with ‎Section 3.05(e)(ii), (c) in the case
of a Foreign Lender, any U.S. withholding Tax that is required to be imposed on
amounts payable to such Foreign Lender (other than an assignee pursuant to a
request by the Borrower under ‎Section 2.18) pursuant to the laws in force at
the time such Foreign Lender becomes a party hereto (or designates a new


9
    

--------------------------------------------------------------------------------





Lending Installation), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Installation (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to ‎Section 3.05(a)(i) or ‎(ii),
(d) in the case of a Lender, any withholding Tax that is attributable to such
Lender’s failure to comply with ‎Section 3.05(e) and (e) any U.S. federal
withholding Taxes imposed under FATCA.
“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.
“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 29, 2018, among the Borrower, the other borrowers
party thereto, the lenders and letter of credit issuers from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time).
“Existing Term Loan Credit Agreement” means that certain Term Loan Credit
Agreement, dated as of August 24, 2017, among the Borrower, the lenders from
time to time party thereto and Sumitomo Mitsui Banking Corporation, as
administrative agent (as amended, restated, supplemented or otherwise modified
prior to the Effective Date).
“Facility Termination Date” means, (x) in the case of the Revolving Facility,
the earlier of (a) the Maturity Date and (b) the date of termination in whole of
the Aggregate Revolving Commitment pursuant to Section 2.05 or Section 8.01
hereof, and (y) in the case of the Term Facility, earlier of (a) the Maturity
Date and (b) the date of acceleration of all Term Loans pursuant to Section 8.01
hereof.
“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.


10
    

--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.
“Foreign Pension Plan” means any defined benefit plan as described in Section
3(35) of ERISA for which the Borrower or any Subsidiary is a sponsor or
administrator or to which the Borrower or any Subsidiary has any liability, and
which (a) is maintained or contributed to for the benefit of employees of the
Borrower or any of its respective Subsidiaries, (b) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle (other than a
trust or funding vehicle maintained exclusively by a Governmental Authority).
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Rate Management Obligations, (viii) for
its Receivables Transaction Attributed Indebtedness and (ix) with respect to
Disqualified Stock, (b) the obligations of others, whether or not assumed,
secured by Liens on property of such Person or payable out of the proceeds of,
or production from, property or assets now or hereafter owned or acquired by
such Person and (c) any other obligation or other financial accommodation which
in accordance with Agreement Accounting Principles would be shown as a liability
on the consolidated balance sheet of such Person;


11
    

--------------------------------------------------------------------------------





provided that notwithstanding anything herein to the contrary, Capitalized
Leases shall not constitute Indebtedness for any purpose hereunder.
“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade) and (b) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clause (a) above;
provided that notwithstanding anything herein to the contrary, neither
Capitalized Leases nor any obligations of the type described in clause (b) above
with respect to Capitalized Leases shall constitute Indebtedness for Borrowed
Money for any purpose hereunder.
“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.
“Indemnitee” is defined in ‎Section 9.06(b).
“Information” is defined in ‎Section 9.10.
“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or disposition of Property of the
Borrower or any of its Subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter, of all trade
names, trademarks, licenses, patents, copyrights, service marks, goodwill and
other like intangibles.
“Interest Period” means, with respect to a Eurocurrency Loan (other than a LIBOR
Daily Floating Rate Loan), a period of one week or one, two, three or six months
or such other period agreed to by the Revolving Lenders or the Term Lenders, as
applicable, and the Borrower, commencing on the Borrowing Date with respect to
such Eurocurrency Loan or on the date on which a Eurocurrency Loan is continued
or an Alternate Base Rate Loan is converted into a Eurocurrency Loan. Such
Interest Period shall end on but exclude the day which corresponds numerically
to such date one, two, three or six months or such other agreed upon period
thereafter or, in the case of an Interest Period of one week, shall end on but
exclude the day that is one week thereafter, provided, however, that if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month or such other succeeding period, such Interest Period shall end
on the last Business Day of such next, second, third or sixth succeeding month
or such other succeeding period. If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.


12
    

--------------------------------------------------------------------------------





“Judgment Currency” is defined in ‎Section 15.06.
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns pursuant to
Section 12.01.
“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or
Administrative Agent listed on the administrative information sheets provided to
the Administrative Agent in connection herewith, or otherwise selected by such
Lender or Administrative Agent pursuant to ‎Section 2.16.
“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.
“LIBOR Daily Floating Rate” means a Revolving Loan that bears interest based on
clause (c) of the definition of “Eurocurrency Base Rate”.
“LIBOR Daily Floating Rate Loan” means a Revolving Loan that bears interest
based on the LIBOR Daily Floating Rate.
“LIBOR Successor Amendment” is defined in Section 3.07(b).
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
“Loan” means a Revolving Loan or a Term Loan, as the context may require.
“Loan Documents” means this Agreement and any Notes issued pursuant to ‎Section
2.13 (if requested), as the same may be amended, restated or otherwise modified
and in effect from time to time.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Major Subsidiary” means any Subsidiary of the Borrower (a) which is organized
and existing under, or has its principal place of business in, the United States
or any political subdivision thereof, Canada or any political subdivision
thereof, any country which is a member of the European Union on the Effective
Date or any political subdivision thereof, or Switzerland, Norway or Australia
or any of their respective political subdivisions, and (b) which has at any time
total assets (after intercompany eliminations) exceeding $7,000,000,000.
“Material Acquisition” means any Acquisition the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including


13
    

--------------------------------------------------------------------------------





payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $1,000,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.
“Maturity Date” means, with respect to each of the Revolving Facility and Term
Facility, May 30, 2020; provided that, if such date shall not be a Business Day,
the Maturity Date shall be the immediately preceding Business Day.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party, and to which
plan the Borrower, any Subsidiary or any member of the Controlled Group is
obligated to make contributions.
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).
“Note” is defined in ‎Section 2.13(d).
“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to the Administrative Agent, the Arranger, any
Lender, any affiliate of the Administrative Agent, the Arranger or any Lender or
any indemnitee under the provisions of ‎Section 9.06 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired (including, for the avoidance of doubt, interest accruing after the
maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any proceeding under any Debtor Relief Law,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding). The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’


14
    

--------------------------------------------------------------------------------





fees, and any other sum chargeable to the Borrower or any of its Subsidiaries
under this Agreement or any other Loan Document.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to Section
2.18).
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” is defined in ‎Section 12.01(d).
“Participant Register” is defined in ‎Section 12.01(d).
“Payment Date” means the last Business Day of each March, June, September and
December and any Facility Termination Date.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.
“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group has liability.
“Platform” is defined in ‎Section 6.01.
“Pricing Schedule” means the Schedule identifying the Applicable Margin and the
Applicable Revolving Commitment Fee Rate attached hereto identified as such.
“Prime Rate” means the rate of interest per annum established by the
Administrative Agent’s New York Branch from time to time as its prime rate or
base rate; each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.
“Pro Rata Share” means (x) with respect to a Revolving Lender, if the Aggregate
Revolving Commitment has not been terminated, a portion equal to a fraction the
numerator of which is such Revolving Lender’s Revolving Commitment at such time
(in each case, as


15
    

--------------------------------------------------------------------------------





adjusted from time to time in accordance with the provisions of this Agreement)
and the denominator of which is the Aggregate Revolving Commitment at such time,
or, if the Aggregate Revolving Commitment has been terminated, a portion equal
to a fraction the numerator of which is the aggregate outstanding principal
amount of such Revolving Lender’s Revolving Loans at such time and the
denominator of which is the aggregate outstanding principal amount of all
Revolving Lenders’ Revolving Loans at such time and (y) with respect to a Term
Lender, a portion equal to a fraction the numerator of which is the sum of (i)
such Term Lender’s Term Commitment at such time and (ii) such Term Lender’s
aggregate outstanding Term Loans at such time and the denominator of which is
the sum of (i) the Aggregate Term Commitment at such time and (ii) the aggregate
outstanding Term Loans of all Term Lenders at such time.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” is defined in ‎Section 6.01.
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto.
“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such


16
    

--------------------------------------------------------------------------------





Qualified Receivables Transactions were structured as a secured lending
transaction rather than as a purchase.
“Register” is defined in ‎Section 12.01(c).
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and
controlling persons of such Person and of such Person’s Affiliates.
“Replacement Rate” is defined in Section 3.07(b).
“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(c) of the Code.
“Required Lenders” means, on any date of determination, Lenders in the aggregate
having greater than fifty percent (50%) of the sum of (x) the Aggregate
Revolving Commitment or, if the Aggregate Revolving Commitment has been
terminated, the aggregate outstanding principal amount of all Revolving Loans on
such date, and (y) the Aggregate Term Commitment or, if the Aggregate Term
Commitment has been terminated, the aggregate outstanding principal amount of
all Term Loans on such date; provided that the Commitments of, and the portion
of the aggregate outstanding Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Requisite Amount” means $250,000,000.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).


17
    

--------------------------------------------------------------------------------





“Revolving Commitment” means, for each Revolving Lender, the obligation of such
Revolving Lender to make Revolving Loans under Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth on the Commitment Schedule
as such Lender’s “Revolving Commitment” (which schedule shall set forth each
Lender’s Revolving Commitment as of the Effective Date) or in an Assignment and
Assumption executed pursuant to Section 12.01, as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.01 or as
otherwise modified from time to time pursuant to the terms hereof.
“Revolving Commitment Fee” is defined in Section 2.05(c).
“Revolving Facility” means the revolving facility provided hereunder and
evidenced by the Revolving Commitments and Revolving Loans.
“Revolving Lenders” means the Lenders listed on the Commitment Schedule as
having a Revolving Commitment and any other Person that shall have become party
hereto with a Revolving Commitment pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption, or if the Revolving Commitments have terminated, a
Lender with outstanding Revolving Loans.
“Revolving Loan” means, with respect to a Revolving Lender, such Revolving
Lender’s loan made pursuant to ‎Section 2.01(a) (and any conversion or
continuation thereof pursuant to ‎Section 2.09) and refers to an Alternate Base
Rate Loan or a Eurocurrency Loan (including a LIBOR Daily Floating Rate Loan).
All Revolving Loans shall be denominated in Dollars.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).
“Same Day Funds” means immediately available funds.
“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.
“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.
“Scheduled Unavailability Date” is defined in Section 3.07(b).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or


18
    

--------------------------------------------------------------------------------





controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization more than fifty percent (50%) of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.
“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Commitment” means, for each Term Lender, the obligation of such Term
Lender to make Term Loans under Section 2.01(b) in an aggregate principal amount
not to exceed the amount set forth on the Commitment Schedule as such Lender’s
“Term Commitment” (which schedule shall set forth each Lender’s Term Commitment
as of the Effective Date).
“Term Facility” means the term facility provided hereunder and evidenced by the
Term Commitments and Term Loans.
“Term Lenders” means the Lenders listed on the Commitment Schedule as having a
Term Commitment and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
“Term Loan” means, with respect to a Term Lender, such Term Lender’s loan made
pursuant to ‎Section 2.01(b) (and any conversion or continuation thereof
pursuant to ‎Section 2.09) and refers to an Alternate Base Rate Loan or a
Eurocurrency Loan (other than, for the avoidance of any doubt, a LIBOR Daily
Floating Rate Loan). All Term Loans shall be denominated in Dollars.
“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.
“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less the sum of (i) Intangible Assets and (ii) the amount of Capitalized Leases
included as assets on the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to such
date.
“Transferee” is defined in ‎Section 12.02.
“Type” means, with respect to any Loan, its nature as an Alternate Base Rate
Loan or a Eurocurrency Loan (including, with respect to Revolving Loans, a LIBOR
Daily Floating Rate Loan), as applicable.


19
    

--------------------------------------------------------------------------------





“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
“Upfront Fee” is defined in ‎Section 2.05(b).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.
Section 1.02    References. Any references to the Borrower’s Subsidiaries shall
not in any way be construed as consent by the Administrative Agent or any Lender
to the establishment, maintenance or acquisition of any Subsidiary, except as
may otherwise be permitted hereunder.
Section 1.03    Eurocurrency Rate and Eurocurrency Base Rate. The Administrative
Agent does not warrant, nor accept responsibility, nor shall the Administrative
Agent have any liability with respect to the administration, submission or any
other matter related to the rates in the definitions of “Eurocurrency Rate” or
“Eurocurrency Base Rate” or with respect to any comparable or successor rate
thereto.
ARTICLE II    
THE CREDITS


Section 2.01    Description of Facilities; Commitments.
(a)    Revolving Facility. From and including the Effective Date and prior to
the Facility Termination Date of the Revolving Facility, upon the satisfaction
of the conditions precedent set forth in Section 4.02, each Revolving Lender
severally and not jointly agrees, on the terms and


20
    

--------------------------------------------------------------------------------





conditions set forth in this Agreement, to make Revolving Loans to the Borrower
from time to time in amounts not to exceed in the aggregate at any one time
outstanding its Pro Rata Share of the Aggregate Revolving Commitment; provided
that after giving effect to such Revolving Loans, (a) the aggregate principal
amount of all Revolving Lenders’ Revolving Loans outstanding at such time, after
giving effect to any borrowings and prepayments or repayments of any Revolving
Loans occurring on such date, shall not exceed the Aggregate Revolving
Commitment at such time and (b) with respect to any Revolving Lender, the
aggregate principal amount of such Revolving Lender’s Revolving Loans
outstanding at such time, after giving effect to any borrowings and prepayments
or repayments of any Revolving Loans occurring on such date, shall not exceed
such Revolving Lender’s Revolving Commitment at such time. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow Revolving Loans
at any time prior to the Facility Termination Date of the Revolving Facility.
Each Borrowing of Revolving Loans shall be in a minimum aggregate amount of
$10,000,000 or any integral multiple of $1,000,000 in excess thereof (or, if
less, the unused Aggregate Revolving Commitment as of such date). The Revolving
Commitments to lend hereunder shall expire automatically on the Facility
Termination Date with respect to the Revolving Facility. Each Revolving Loan
shall be made by each Revolving Lender in accordance with such Revolving
Lender’s Pro Rata Share of the Aggregate Revolving Commitment.
(b)    Term Facility. Each Term Lender severally and not jointly agrees, on the
terms and conditions set forth in this Agreement, to make Term Loans to the
Borrower on the Effective Date in an amount not to exceed (x) for any such Term
Lender, its Term Commitment and (y) in the aggregate for all Term Lenders, the
Aggregate Term Commitment. Amounts borrowed under this ‎Section 2.01(b) and
repaid or prepaid may not be reborrowed. The Term Loans shall be made by each
Term Lender on the Effective Date in an amount equal to its Term Commitment. The
Aggregate Term Commitment shall be reduced to zero and terminated in full and
expire after each Term Lender makes its Term Loan on the Effective Date.
Section 2.02 Reserved.
Section 2.03    Reserved.
Section 2.04    Types of Loans. The Loans may consist of Alternate Base Rate
Loans or Eurocurrency Loans (including, with respect to Revolving Loans, LIBOR
Daily Floating Rate Loans), or a combination thereof, selected by the Borrower
in accordance with Sections 2.08 and 2.09.
Section 2.05    Fees; Reductions in Aggregate Revolving Commitment. (a)
[Reserved].
(b)    Upfront Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender an upfront fee in Dollars (the “Upfront Fee”) in an
amount equal to 0.075% of the aggregate outstanding Commitments of such Lender
then outstanding on the Effective Date immediately prior to giving effect to any
Loans made hereunder on such date. The Upfront Fee shall be earned, due and
payable on the Effective Date.


21
    

--------------------------------------------------------------------------------





(c)    Revolving Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
in Dollars (the “Revolving Commitment Fee”) at a per annum rate equal to the
Applicable Revolving Commitment Fee Rate on the daily actual excess of such
Revolving Lender’s Revolving Commitment over the outstanding principal amount of
such Revolving Lender’s outstanding Revolving Loans (such excess, such Lender’s
“Actual Unused Revolving Commitments”) as adjusted pursuant to Section 2.05(d)
from and including the Effective Date to and including the date on which the
Revolving Commitments have been terminated in full and all Obligations hereunder
in respect of the Revolving Facility have been paid in full pursuant to
Section 2.07(b), payable quarterly in arrears on each Payment Date; provided
that no Revolving Commitment Fee shall accrue hereunder with respect to the
Actual Unused Revolving Commitment of a Revolving Lender that is a Defaulting
Lender so long as such Revolving Lender shall be a Defaulting Lender.
(d)    Voluntary Reductions in Aggregate Revolving Commitment. The Borrower
shall have the right, upon same day written notice to the Administrative Agent
delivered prior to 11:00 a.m. (New York time) on any Business Day, to terminate
in whole or reduce in part the unused portions of the Revolving Commitments of
the Revolving Lenders at the election of the Borrower. Each partial reduction of
the Revolving Commitments shall be in the aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof and, once terminated, a
Revolving Commitment may not be reinstated. The Administrative Agent will
promptly notify the Revolving Lenders of any termination or reduction of the
Revolving Commitments under this Section 2.05(d). Each voluntary reduction of
the Revolving Commitments pursuant to this Section 2.05(d) will be applied to
the outstanding Revolving Commitments of each Revolving Lender in accordance
with such Lender’s Pro Rata Share of the Revolving Facility. All fees in respect
of the Revolving Commitments (including any Revolving Commitment Fees) accrued
until the effective date of any termination of such Commitments shall be paid on
the effective date of such termination. For the avoidance of doubt, the Borrower
shall not be permitted to terminate in whole or reduce in part the Revolving
Commitments to the extent that, after giving effect to such termination, the
then outstanding amount of Revolving Loans would exceed the Aggregate Revolving
Commitment.
(e)    Automatic Reductions in Commitments. To the extent unfunded, the
Aggregate Term Commitment shall be reduced to zero and terminate in full and
expire at 3:00 p.m. (New York time) on the Effective Date. For the avoidance of
doubt, the Aggregate Term Commitment shall also be reduced in an amount equal to
the reduction in each Term Lender’s Term Commitment as a result of such Term
Lender making a Term Loan on the Effective Date pursuant to Section 2.01(b). The
Aggregate Revolving Commitment shall terminate on the Facility Termination Date
of the Revolving Facility.
Section 2.06    [Reserved].
Section 2.07    Prepayments and Repayments.
(a)    Optional Prepayments. The Borrower may from time to time pay, without
penalty or premium, all of its outstanding Alternate Base Rate Loans, or, in a
minimum aggregate amount of $10,000,000 or any integral multiple of $1,000,000
in excess thereof, any portion of


22
    

--------------------------------------------------------------------------------





its outstanding Alternate Base Rate Loans upon prior notice to the
Administrative Agent (which may be in a form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
(stating the Revolving Loan or Term Loans to be prepaid and the proposed date
and aggregate principal amount of the applicable prepayment) at or before 1:00
p.m. (New York time) on the date of such payment. The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by ‎Section 3.04 but without penalty or premium, all of its outstanding
Eurocurrency Loans, or, in a minimum aggregate amount of $10,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of its
outstanding Eurocurrency Loans upon prior notice to the Administrative Agent
(stating the Revolving Loans or Terms Loan to be prepaid and the proposed date
and aggregate principal amount of the applicable prepayment) at or before (i) in
the case of any LIBOR Daily Floating Rate Loan, 1:00 p.m. (New York time) at
least one (1) Business Day prior to the date of such payment or (ii) in the case
of any Eurocurrency Loan other than a LIBOR Daily Floating Rate Loan, 1:00 p.m.
(New York time) at least three (3) Business Days’ prior to the date of such
payment (or, subject to the payment of any funding indemnification amounts, if
any, required by ‎Section 3.04, such other prior notice as the Administrative
Agent may agree to). Subject to Section 2.20, each such prepayment shall be
applied to the Revolving Loans or Term Loans, as applicable, outstanding at the
direction of the Borrower and will be applied to the outstanding Revolving Loans
or Term Loans, as applicable, of each Revolving Lender or Term Lender, as
applicable, in accordance with such Lender’s Pro Rata Share of the Revolving
Facility or the Term Facility, as applicable.
(b)    Repayments. The Borrower shall pay any unpaid principal of and accrued
and unpaid Obligations (i) on or relating to the Revolving Loans in full on the
Facility Termination Date for the Revolving Facility and (ii) on or relating to
the Term Loans in full on the Facility Termination Date for the Term Facility.
To the extent not previously paid, the Borrower shall pay any other accrued and
unpaid Obligations on the latest Facility Termination Date. Notwithstanding the
termination of this Agreement on the Maturity Date or on any earlier date on
which all Obligations are required to be paid in full hereunder (as a result of
acceleration or otherwise), until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrower and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.
Section 2.08    Method of Selecting Types and Interest Periods for New Loans.
The Borrower shall select the Type of Borrowing and, in the case of each
Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan), the Interest
Period applicable thereto from time to time. The Borrower shall give the
Administrative Agent notice (which notice may be conditioned on the satisfaction
or waiver (in accordance with ‎Section 8.02) of the conditions set forth in
Section 4.02) by a borrowing notice substantially in the form of Exhibit D or
such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), in each case appropriately completed and
signed by an Authorized Officer of the Borrower (a “Borrowing Notice”); provided
that each such Borrowing Notice must be received no later than 11:00 a.m. (New
York time) on the date of the proposed borrowing of each Alternate Base Rate


23
    

--------------------------------------------------------------------------------





Loan or LIBOR Daily Floating Rate Loan, and three (3) Business Days before the
date of the proposed borrowing of each Eurocurrency Loan (other than any LIBOR
Daily Floating Rate Loan) (or, in the case of any Eurocurrency Loan (other than
any LIBOR Daily Floating Rate Loan) to be made on the Effective Date, one (1)
Business Day prior to the Effective Date, subject to indemnification for losses
of the type described in Section 3.04). A Borrowing Notice shall specify:
(a)    the date of the proposed borrowing, which shall be a Business Day, of
such Loans,
(b)    the aggregate amount of the Loans comprising the proposed borrowing
(which Loan shall be (i) in the case of a Revolving Loan, in a minimum aggregate
principal amount of $10,000,000 or any integral multiple of $1,000,000 in excess
thereof (or, if less, the remaining Aggregate Revolving Commitment as of such
date) and (ii) in the case of the Term Loans made on the Effective Date, in the
principal amount of the Aggregate Term Commitment),
(c)    the Type of the Borrowing selected (including, in the case of a Revolving
Loan, whether such Borrowing will consist of LIBOR Daily Floating Rate Loans),
and
(d)    in the case of a proposed borrowing comprised of Eurocurrency Loans
(other than LIBOR Daily Floating Rate Loans), the Interest Period applicable
thereto.
The location and number of the Borrower’s account to which proceeds of the Loans
are to be disbursed shall be set forth in written settlement instructions
executed by two Authorized Officers of the Borrower (neither of which shall hold
the title of Vice President, Global Treasury) and the Administrative Agent shall
have confirmed such location and number of the Borrower’s account to which
proceeds of a Loan are to be disbursed orally by telephone. Any change to the
location and number of the Borrower’s account to which proceeds of a Loan are to
be disbursed shall be set forth in written settlement instructions executed by
two Authorized Officers of the Borrower (neither of which shall hold the title
of Vice President, Global Treasury) and the Administrative Agent shall have
confirmed such change to the location and number of the Borrower’s account to
which proceeds of a Loan are to be disbursed orally by telephone.
No more than ten (10) Interest Periods shall be in effect at any time (unless
such limit has been waived by the Administrative Agent in its sole discretion).
Section 2.09    Conversion and Continuation of Outstanding Loans. Alternate Base
Rate Loans shall continue as Alternate Base Rate Loans unless and until such
Alternate Base Rate Loans are converted into Eurocurrency Loans pursuant to this
Section 2.09 or are prepaid or repaid in accordance with Section 2.07. LIBOR
Daily Floating Rate Loans shall continue as LIBOR Daily Floating Rate Loans
unless and until such LIBOR Daily Floating Rate Loans are converted into
Alternate Base Rate Loans or Eurocurrency Loans (other than LIBOR Daily Floating
Rate Loans) pursuant to this Section 2.09 or are prepaid or repaid in accordance
with Section 2.07. Each Eurocurrency Loan (other than a LIBOR Daily Floating
Rate Loan) shall continue as a Eurocurrency Loan until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Loan shall
be automatically converted into an Alternate Base


24
    

--------------------------------------------------------------------------------





Rate Loan, unless (x) such Eurocurrency Loan is or was repaid in accordance with
‎Section 2.07 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Loan continue as a Eurocurrency Loan for
the same or another Interest Period. The Borrower may elect from time to time to
convert all or any part of an Alternate Base Rate Loan into a Eurocurrency Loan
or all or any part of a LIBOR Daily Floating Rate Loan into an Alternate Base
Rate Loan or a Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan).
Notwithstanding anything to the contrary contained in this ‎Section 2.09,
(except with the consent of the Required Lenders) when any Default has occurred
and is continuing each Eurocurrency Loan (other than a LIBOR Daily Floating Rate
Loan) shall be continued as a Loan with an Interest Period not longer than one
month. The Borrower shall give the Administrative Agent notice by a notice
substantially in the form of Exhibit E or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), in each case appropriately completed and signed by an Authorized Officer
of the Borrower (a “Conversion/Continuation Notice”) of each conversion of an
Alternate Base Rate Loan into a Eurocurrency Loan, a LIBOR Daily Floating Rate
Loan into a Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan), a
conversion of a LIBOR Daily Floating Rate Loan into a Eurocurrency Loan (other
than a LIBOR Daily Floating Rate Loan) or a continuation of a Eurocurrency Loan
(other than a LIBOR Daily Floating Rate Loan), with each such
Conversion/Continuation Notice to be received not later than 11:00 a.m. (New
York time) at least three (3) Business Days prior to the date of the requested
conversion or continuation, specifying:
(a)    the requested date, which shall be a Business Day, of such conversion or
continuation,
(b)    the aggregate amount and Type (including, with respect to Revolving
Loans, whether such Revolving Loan is a LIBOR Daily Floating Rate Loan) of the
Loan which is to be converted or continued as a Eurocurrency Loan and whether
such Loan is a Revolving Loan or a Term Loan, and
(c)    other than with respect to LIBOR Daily Floating Rate Loans, the duration
of the Interest Period applicable thereto.
Section 2.10    Interest Rates. Each Alternate Base Rate Loan and LIBOR Daily
Floating Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Loan is made or is
converted from a Eurocurrency Loan (other than a LIBOR Daily Floating Rate Loan)
into an Alternate Base Rate Loan or a LIBOR Daily Floating Rate Loan, as
applicable, pursuant to ‎Section 2.09 hereof, to but excluding the date it is
paid or is converted into a Eurocurrency Loan (other than a LIBOR Daily Floating
Rate Loan) pursuant to ‎Section 2.09 hereof, at a rate per annum equal to (i) in
the case of Alternate Base Rate Loans, the Alternate Base Rate plus the
Applicable Margin for such day and (ii) in the case of LIBOR Daily Floating Rate
Loans, the LIBOR Daily Floating Rate plus the Applicable Margin. Changes in the
rate of interest on that portion of any Loan maintained as an Alternate


25
    

--------------------------------------------------------------------------------





Base Rate Loan or a LIBOR Daily Floating Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate or the LIBOR Daily
Floating Rate, as applicable. Each Eurocurrency Loan (other than a LIBOR Daily
Floating Rate Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurocurrency Base Rate determined pursuant to clause (a) of the
definition thereof for the applicable period plus the Applicable Margin. No
Interest Period may end after the Maturity Date.
Section 2.11    Rates Applicable After Default. During the continuance of a
Default under Section 7.02 the Required Lenders may, at their option, by notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of ‎Section 8.02 requiring unanimous
consent of the Lenders to changes in interest rates, and which election and
notice shall not be required after a Default or Unmatured Default under Section
7.05 or 7.06), declare that interest on the overdue amount of the Loans shall be
payable at a rate (after as well as before the commencement of any proceeding
under any Debtor Relief Laws) equal to 2% per annum in excess of the rate
otherwise payable thereon (and, with respect to any other overdue amounts, shall
bear interest at a rate equal to the Alternate Base Rate plus the Applicable
Margin applicable to Alternate Base Rate Loans plus 2% per annum) commencing on
the date of such Default and continuing until such Default is cured or waived.
Section 2.12    Method of Payment. Except as otherwise specified herein, all
payments by the Borrower of principal, interest and its other Obligations shall
be made in Dollars. All payments of the Obligations hereunder shall be made,
without setoff, deduction, or counterclaim, in immediately available funds to
the Administrative Agent at the Administrative Agent’s address specified
pursuant to ‎Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by 2:00 p.m. (New York time) on the date when due and shall be applied
ratably by the Administrative Agent among the applicable Lenders entitled
thereto. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender’s address specified pursuant to ‎Article XIII or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender.
Section 2.13    Noteless Agreement; Evidence of Indebtedness. (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (C) the effective date and amount of each Assignment and
Assumption delivered to and accepted by it and the parties thereto pursuant


26
    

--------------------------------------------------------------------------------





to ‎Section 12.01, (D) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof, and (E) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control absent manifest
error.
(c)    The entries maintained in the accounts maintained pursuant to clauses (a)
and ‎(b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.
(d)    Any Lender may request that the Loans made or to be made by it be
evidenced by a promissory note in substantially the form of Exhibit C (each, a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender such Note or Notes payable to such Lender (or its registered assigns).
Thereafter, the Loans evidenced by each such Note and interest thereon shall at
all times (including after any assignment pursuant to ‎Section 12.01) be
represented by one or more Notes payable to the payee named therein or any
assignee pursuant to ‎Section 12.01, except to the extent that any such Lender
or assignee subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in clauses (a) and ‎(b)
above.
Section 2.14    Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each Alternate Base Rate Loan and each LIBOR Daily Floating Rate Loan shall
be payable in arrears on each Payment Date, commencing with the first such date
to occur after the Borrowing Date with respect to such Alternate Base Rate Loan
or LIBOR Daily Floating Rate Loan, as applicable, and on any date on which the
Alternate Base Rate Loan or LIBOR Daily Floating Rate Loan, as applicable, is
prepaid, whether due to acceleration or otherwise. Interest accrued on each
Eurocurrency Loan (other than LIBOR Daily Floating Rate Loans) shall be payable
on the last day of its applicable Interest Period and on any date on which such
Eurocurrency Loan is prepaid, whether by acceleration or otherwise. Interest
accrued on each Eurocurrency Loan having an Interest Period longer than three
(3) months shall also be payable on the last day of each three-month interval
during such Interest Period. Interest accrued pursuant to ‎Section 2.11 shall be
payable on demand. With respect to (a) interest on all Loans (other than
Alternate Base Rate Loans where the interest is based on the Alternate Base
Rate), Revolving Commitment Fees and other fees hereunder, such interest or fees
shall be calculated for actual days elapsed on the basis of a 360-day year and
(b) interest on Loans which are Alternate Base Rate Loans where the interest is
based on the Alternate Base Rate, such interest shall be calculated for actual
days elapsed on the basis of a 365/366-day year. Interest shall be payable for
the day a Loan is made but not for the day of any payment on the amount paid if
payment is received prior to 2:00 p.m. (New York time) at the place of payment.
If any payment of principal of or interest on a Loan, any fees or any other
amounts payable to the Administrative Agent or any Lender hereunder shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the


27
    

--------------------------------------------------------------------------------





case of a principal payment, such extension of time shall be included in
computing interest, fees and commissions in connection with such payment.
Section 2.15    Notification of Loans, Interest Rates, Prepayments and
Commitment Reductions; Availability of Loans. Promptly after receipt thereof,
the Administrative Agent will notify each Revolving Lender or Term Lender, as
applicable, of the contents of each Revolving Commitment or Term Commitment, as
applicable, reduction notice, Borrowing Notice, Conversion/Continuation Notice
and prepayment notice received by it hereunder. The Administrative Agent will
notify each Lender of the interest rate applicable to each Loan promptly upon
determination of such interest rate and will give prompt notice of each change
in the Alternate Base Rate. Not later than 1:00 p.m. (New York time) on each
Borrowing Date, each Lender shall make available its Loan or Loans in funds
immediately available to the Administrative Agent’s Office for the applicable
currency. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.
Section 2.16    Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with ‎Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.
Section 2.17    Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Alternate Base Rate Loans or LIBOR Daily Floating Rate Loans, prior to 12:00
noon (New York time) on the date of the proposed Borrowing of such Loans) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Loan, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with ‎Section 2.15 and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Loan available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to Alternate Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in


28
    

--------------------------------------------------------------------------------





such Loan. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.
(b)    Obligations of Lenders Several. The obligations of the Revolving Lenders
and the Term Lenders hereunder to make Revolving Loans and Term Loans,
respectively, and to make payments pursuant to ‎Section 9.06(c) are several and
not joint. The failure of any Revolving Lender or Term Lender to make any
Revolving Loan or Term Loan, as applicable, or to make any payment under
‎Section 9.06(c) on any date required hereunder shall not relieve any other
applicable Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under ‎Section 9.06(c).
Section 2.18    Replacement of Lender. If any Lender requests compensation under
‎Section 3.01 or ‎3.02, or if any Lender gives notice to the Borrower pursuant
to ‎Section 3.03, or if the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to ‎Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails
to consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, ‎Section 12.01), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in ‎Section 12.01(b)(iv);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it


29
    

--------------------------------------------------------------------------------





hereunder and under the other Loan Documents (including any amounts under
‎Section 3.04) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under ‎Section 3.01 or payments required to be made pursuant to
‎Section 3.05, such assignment will result in a reduction in such compensation
or payments thereafter;
(d)    such assignment does not conflict with applicable laws; and
(e)    in the case of any such assignment resulting from a failure to consent to
an amendment or waiver approved by the Required Lenders, such assignee shall
have consented to the relevant amendment or waiver.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 2.19    Sharing of Payments by Lenders. Except as otherwise specified
herein, if any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its Pro Rata Share of the Revolving Facility or the Term Facility,
as applicable, to which it is entitled pursuant hereto, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Revolving Lenders or Term Lenders, as applicable, or make such
other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the applicable Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of


30
    

--------------------------------------------------------------------------------





setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
Section 2.20    Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender under this Agreement or the other Loan Documents (whether
voluntary or mandatory, at maturity, pursuant to Section 8.01 or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 11.01), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Unmatured Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account (other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent (provided that such cash collateral shall be invested
solely in investments that provide for preservation of capital)) and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied first to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied as set forth above in this sub-clause (ii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.20(a)(ii)
shall be


31
    

--------------------------------------------------------------------------------





deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees. The Defaulting Lender shall not be entitled to receive
any Revolving Commitment Fee pursuant to Section 2.05(c) for any period during
which that Lender is a Defaulting Lender.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Loans or Term
Loans, as applicable, of the other applicable Lenders or take such other actions
as the Administrative Agent may determine to be necessary to cause the Loans to
be held on a pro rata basis by the applicable Lenders in accordance with their
Pro Rata Shares of the Revolving Facility and the Term Facility, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III    
YIELD PROTECTION; TAXES
Section 3.01    Yield Protection. If, after the date of this Agreement, any
Change in Law:
(a)    imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);
(b)    subjects any Lender to any Tax of any kind whatsoever (except for (i)
Indemnified Taxes or Other Taxes covered by ‎Section 3.05 and (ii) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(c)    imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans or of maintaining its obligation to make any such Eurocurrency Loan, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as will


32
    

--------------------------------------------------------------------------------





compensate such Lender for such additional costs incurred or reduction suffered.
Notwithstanding the foregoing, no Lender shall be entitled to seek compensation
under this Section 3.01 based on the occurrence of a Change in Law arising
solely from (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith or (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, unless
such Lender is generally seeking compensation from other borrowers that are
similarly situated to and of similar creditworthiness with respect to its
similarly affected commitments, loans and/or participations under agreements
with such borrowers having provisions similar to this Section 3.01.
Section 3.02    Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
determines that any Change in Law after the date of this Agreement affecting
such Lender or any Lending Installation of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. Notwithstanding the
foregoing, no Lender shall be entitled to seek compensation under this Section
3.02 based on the occurrence of a Change in Law arising solely from (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith or (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, unless such Lender
is generally seeking compensation from other borrowers that are similarly
situated to and of similar creditworthiness with respect to its similarly
affected commitments, loans and/or participations under agreements with such
borrowers having provisions similar to this Section 3.02.
(b)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in ‎Section 3.01 or subsection ‎(a) of
this Section and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay to such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.
(c)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or Section
3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of


33
    

--------------------------------------------------------------------------------





this Section or Section 3.01 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(d)    Additional Reserve Requirements. The Borrower shall pay to each Lender,
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 30
days’ prior notice (with a copy to the Administrative Agent) of such additional
costs from such Lender. Such Lender shall deliver a certificate to the Borrower
setting forth in reasonable detail a calculation of such actual costs incurred
by such Lender and shall certify that it is generally charging such costs to
similarly situated customers of similar creditworthiness of the applicable
Lender under agreements having provisions similar to this Section 3.02(d) after
consideration of such factors as such Lender then reasonably determines to be
relevant (which determination shall be made in good faith). If a Lender fails to
give notice 30 days prior to the relevant Payment Date, such additional costs
shall be due and payable 30 days from receipt of such notice. For the avoidance
of doubt, any amounts paid under this ‎Section 3.02(d) shall be without
duplication of eurocurrency adjustments in the definition of “Eurocurrency
Rate”.
Section 3.03    Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Loans or to convert Alternate Base
Rate Loans to Eurocurrency Loans shall be suspended until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or convert all Eurocurrency Loans of such Lender to Alternate Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.


34
    

--------------------------------------------------------------------------------





Section 3.04    Compensation for Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall, promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than an Alternate Base Rate Loan or a LIBOR Daily Floating Rate Loan on a day
other than the last day of the Interest Period for such Loan or other than upon
at least three (3) Business Days’ prior notice to the Administrative Agent
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise, but excluding any prepayment or conversion required pursuant to
Section 3.03);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan or a LIBOR Daily Floating Rate Loan on the date
or in the amount notified by the Borrower; or
(c)    any assignment of a Eurocurrency Loan (other than a LIBOR Daily Floating
Rate Loan) on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to ‎Section 2.18;
including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this ‎Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market and for a comparable
amount and for a comparable period, whether or not such Eurocurrency Loan was in
fact so funded.
Section 3.05    Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes. (i) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall to
the extent permitted by applicable laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable laws require the
Borrower or the Administrative Agent (as determined in the good faith discretion
of the Administrative Agent) to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If the Borrower or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes from any payment, then (A) the
Borrower or the Administrative Agent, as applicable, shall withhold or make such
deductions as are


35
    

--------------------------------------------------------------------------------





determined by the Borrower or the Administrative Agent, as applicable, to be
required based upon the information and documentation it, or the applicable
taxing authority, has received pursuant to subsection (e) below (for the
avoidance of doubt, in the case of any such information and documentation
received by an applicable taxing authority, solely to the extent the Borrower or
the Administrative Agent has been provided with a copy of such information and
documentation or otherwise has actual knowledge of such information and
documentation and, in each case, is entitled to rely thereon), (B) the Borrower
or the Administrative Agent, as applicable, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes. Without limiting the provisions of subsection (a)
above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.
(c)    Indemnification. (i) Without limiting the provisions of subsection (a) or
‎(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also indemnify the Administrative Agent and shall make payment in respect
thereof within thirty (30) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii)(x)(1) of this subsection. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender shall, and does hereby, indemnify (x) the Borrower and the Administrative
Agent, and shall make payment in respect thereof within thirty (30) days after
demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of (1) the failure by such Lender to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender to the Borrower or the


36
    

--------------------------------------------------------------------------------





Administrative Agent pursuant to subsection (e) or (2) the failure of such
Lender to comply with the provisions of ‎Section 12.01(d) relating to the
maintenance of a Participant Register and (y) the Administrative Agent against
any Indemnified Taxes or Other Taxes attributable to such Lender (but only to
the extent the Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or Excluded Taxes attributable to such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause ‎(ii). The agreements in this clause
‎(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Revolving Commitment or the Aggregate Term
Commitment and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this ‎Section
3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and the Administrative Agent, at the time or times prescribed by
applicable laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information (A) to secure any applicable
exemption from, or reduction in the rate of, deduction or withholding imposed by
any jurisdiction in respect of any payments to be made by the Borrower to such
Lender, and (B) as will permit the Borrower or the Administrative Agent, as the
case may be, to determine (1) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (2) if applicable, the required
rate of withholding or deduction, and (3) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower (or,
if the Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the Person treated as its owner for U.S. federal
income tax purposes) is a “United States person” within the meaning of Section
7701(a)(30) of the Code,


37
    

--------------------------------------------------------------------------------





(A)    any Lender (or, if such Lender is disregarded as an entity separate from
its owner for U.S. federal income tax purposes, the Person treated as its owner
for U.S. federal income tax purposes) that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;
(B)    each Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) that is entitled
under the Code or any applicable treaty to an exemption from or reduction of
withholding tax with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent, but only if such Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the Person treated as its owner for U.S. federal income tax purposes)
is legally entitled to do so), whichever of the following is applicable:
(1)    executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,
(2)    executed originals of Internal Revenue Service Form W-8ECI,
(3)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(4)    in the case of a Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. federal income tax
purposes, the Person treated as its owner for U.S. federal income tax purposes)
claiming the benefits of the exemption for portfolio interest under section
881(c) of the Code, (x) a certificate to the effect that such Foreign Lender (or
such other Person) is not (A) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in section


38
    

--------------------------------------------------------------------------------





881(c)(3)(C) of the Code and (y) executed originals of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, or
(5)    executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.
(C)    each Lender shall deliver to the Administrative Agent and the Borrower
such documentation reasonably requested by the Administrative Agent or the
Borrower sufficient for the Administrative Agent and the Borrower to comply with
their obligations under FATCA and to determine whether payments to such Lender
are subject to withholding tax under FATCA. Solely for purposes of this
sub-clause (C), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender
and as may be reasonably necessary (including the re-designation of its Lending
Installation), to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.
(f)    Treatment of Certain Refunds. Unless required by applicable laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, as the case may be, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest (to the extent accrued from the
date such refund is paid over to the Borrower) or other charges imposed by the
relevant Governmental Authority), to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any


39
    

--------------------------------------------------------------------------------





Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Borrower or any other Person.
Section 3.06    Mitigation Obligations. If any Lender requests compensation
under ‎Section 3.01 or ‎Section 3.02, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to ‎Section 3.05, or if any Lender gives a notice pursuant
to ‎Section 3.03, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to ‎Section
3.01, ‎3.02 or ‎3.05, as the case may be, in the future, or eliminate the need
for the notice pursuant to ‎Section 3.03, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Section 3.07    Inability to Determine Rates.
(a)    If the Required Lenders determine that for any reason in connection with
any request for a Eurocurrency Loan or a conversion to or continuation thereof
that (i) deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Loan, (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Loan, or (iii) the Eurocurrency Base Rate for
any requested Interest Period with respect to a proposed Eurocurrency Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for the making of, conversion to, or continuation
of, Eurocurrency Loans or, failing that, will be deemed to have converted such
request into a request for Alternate Base Rate Loans in the amount specified
therein.
(b)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be made by notice to the Borrower and shall be conclusive absent manifest
error), or the Borrower or Required Lenders notify the Administrative Agent
(with, in the case of the Required Lenders, a copy to Borrower) that the
Borrower or Required Lenders (as applicable) have determined, that:
(i)    (A) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of any
applicable Eurocurrency Loan or (B) adequate and reasonable means do not exist
for ascertaining LIBOR for Dollars for any requested Interest Period, including,
without limitation, because the Eurocurrency Base Rate is not available or
published on a current basis, and in each case such circumstances are unlikely
to be temporary, or


40
    

--------------------------------------------------------------------------------





(ii)    the administrator of the Eurocurrency Base Rate for the applicable
currency or a Governmental Authority having jurisdiction over the Administrative
Agent has made a public statement identifying a specific date after which LIBOR
for Dollars or the Eurocurrency Base Rate for Dollars shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or
(iii)    syndicated loans in the U.S. market denominated in Dollars being
executed at the time, or that include language similar to that contained in this
Section 3.07, are being generally executed or amended, as applicable, to
incorporate or adopt, as applicable, a new benchmark interest rate to replace
LIBOR for the applicable currency,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement (a “LIBOR
Successor Amendment”) to replace the Eurocurrency Base Rate with respect to the
applicable currency with an alternate benchmark rate, giving due consideration
to any evolving or then existing convention for similar syndicated credit
facilities in the U.S. market denominated in Dollars for such alternative
benchmarks (any such proposed rate, a “Replacement Rate”) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
If no Replacement Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Base Rate
component shall no longer be utilized in determining the Alternate Base Rate.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Section 3.08    Survival. All of the Borrower’s obligations under this ‎Article
III shall survive termination of the Aggregate Revolving Commitment and/or the
Aggregate Term Commitment, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.
ARTICLE IV    
CONDITIONS PRECEDENT
Section 4.01    Initial Effectiveness. The Lenders’ Commitments shall become
effective hereunder on and as of the first date (the “Effective Date”) on which
the Borrower has


41
    

--------------------------------------------------------------------------------





furnished to the Administrative Agent (or, in the case of ‎Section 4.01(f) and
(g), the Borrower shall have paid) the following:
(a)    Copies of the articles of incorporation of the Borrower, together with
all amendments thereto, and a certificate of good standing for the Borrower,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation;
(b)    Copies, certified by the Secretary, Assistant Secretary or General
Counsel of the Borrower, of the Borrower’s by-laws and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which it is a party and a
certification that there have been no changes to its articles of incorporation
provided pursuant to Section 4.01(a);
(c)    An incumbency certificate, executed by the Secretary, Assistant Secretary
or General Counsel of the Borrower, which shall identify by name and title and
bear the signatures of the Authorized Officers and any other officers or
employees of the Borrower authorized to sign the Loan Documents to which the
Borrower is a party and to request Loans hereunder, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower;
(d)    An officer’s certificate, substantially in the form of Exhibit F, dated
as of the Effective Date, signed by an Authorized Officer of the Borrower,
certifying that (x) on the Effective Date, no Default or Unmatured Default has
occurred and is continuing and (y) the representations and warranties contained
in Article V are true and correct in all material respects (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of the Effective Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;
(e)    A written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Davis Polk & Wardwell LLP in form and substance
reasonably acceptable to the Administrative Agent;
(f)    Evidence satisfactory to the Administrative Agent that the Existing Term
Loan Credit Agreement has been, or shall simultaneously on the Effective Date
be, terminated (except for those provisions that expressly survive the
termination thereof) and all loans outstanding and other amounts owed to the
lenders or agents thereunder shall have been, or simultaneously with the
occurrence of the Effective Date will, be paid in full; it being understood and
agreed that, for any Borrowing of Loans requested by the Borrower to be funded
on the Effective Date, the Loans comprising such Borrowing shall be deemed to
repay the loans outstanding under the Existing Term Loan Credit Agreement on a
dollar-for-dollar basis (with the balance, if any, to be funded to the Borrower
in accordance with the Borrowing Notice delivered in connection


42
    

--------------------------------------------------------------------------------





therewith) and that parties hereto agree that such deemed funding of the Loans
on the Effective Date satisfy the requirements of Section 2.15 hereunder;
(g)    All fees (including the Upfront Fee), costs and expenses due and payable
to the Arranger or the Administrative Agent, for itself and on behalf of the
Lenders, or its counsel on the Effective Date and (in the case of expenses) for
which the Borrower has received an invoice at least three (3) Business Days
prior to the Effective Date;
(h)    At least three (3) Business Days prior to the Effective Date, the
Borrower shall have provided the documentation and other information to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S. Patriot Act, to the extent such
information was reasonably requested by the Arranger (including on behalf of any
Lender) in writing at least ten (10) days prior to the Effective Date; and
(i)    From each party hereto either (i) a counterpart of this Agreement signed
on behalf of such party or (ii) customary written evidence reasonably
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.
Sumitomo Mitsui Banking Corporation, being the sole “Lender” party to the
Existing Term Loan Credit Agreement on the Effective Date, hereby waives any
requirement of notice of prepayment of the Loans (as defined in the Existing
Term Loan Credit Agreement) pursuant to Section 2.07 thereof and waives any
additional notice or other requirements that might apply to such prepayment to
the extent necessary to give effect to Section 4.01(f) above.
Without limiting the generality of the provisions of ‎Section 8.02, for purposes
of determining compliance with the conditions specified in this ‎Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
Section 4.02    Each Borrowing Date. Each Lender’s obligations to make any Loan
hereunder shall become effective upon the satisfaction or waiver (in accordance
with Section 8.02) of the following conditions on or after the Effective Date:
(a)    The Effective Date shall have occurred;
(b)    No Default or Unmatured Default has occurred and is continuing, or would
result from such Borrowing;
(c)    Each of the representations and warranties contained in Article V (other
than the representations and warranties contained in Sections 5.05 and 5.06 in
the case of any Borrowings made after the Effective Date) are, in each case,
true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material


43
    

--------------------------------------------------------------------------------





Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of such Borrowing Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;
(d)    The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.08.
Each Borrowing Notice shall constitute a representation and warranty by the
Borrower as to the matters specified in paragraphs (b) and (c) of this Section.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Effective Date and thereafter on each date as
required by Section 4.02 (it being agreed that the representations and
warranties contained in Sections 5.05 and 5.06 shall be made only as of the
Effective Date):
Section 5.01    Existence and Standing. The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.
Section 5.02    Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or similar laws relating to or affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 5.03    No Conflict; Government Consent. (a) Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower’s bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating agreement or other management agreement, articles or certificate of
organization or other similar formation, organizational or governing documents,
instruments


44
    

--------------------------------------------------------------------------------





and agreements, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which the Borrower is a party or is subject, or by
which it, or its Property, is bound, except in the case of clauses (i) and (iii)
where such violation would not reasonably be expected to have a Material Adverse
Effect.
(b)    No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.
Section 5.04    Financial Statements. (i) The August 31, 2018 audited
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Administrative Agent and the Lenders, copies of
which are included in the Borrower’s Annual Report on Form 10-K as filed with
the SEC, and, if applicable, the audited consolidated financial statements of
the Borrower and its Subsidiaries as of the last day of the fiscal year for
which the Borrower has most recently filed an annual report on Form 10-K, and
(ii) if applicable, commencing with the fiscal quarter ending November 30, 2018,
the unaudited consolidated financial statements of the Borrower and its
Subsidiaries as of the last day of the most recent fiscal quarter for which the
Borrower has most recently filed a quarterly report on Form 10-Q, (a) were
prepared in accordance with GAAP, (b) fairly present in all material respects
the consolidated financial condition and operations of the Borrower and its
Subsidiaries at such dates and the consolidated results of their operations and
cash flows for the period then ended and (c) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof that are required under Agreement Accounting Principles to
be reflected thereon.
Section 5.05    Material Adverse Effect. Except as disclosed in the Borrower SEC
Reports (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements), since August
31, 2018 there has been no material adverse effect on the financial condition,
results of operations, business or Property of the Borrower and its Subsidiaries
taken as a whole.
Section 5.06    Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which has not been disclosed in the Borrower
SEC Reports (a) that would reasonably be expected to have a Material Adverse
Effect or (b) which seeks to prevent, enjoin or delay the making of any Loan or
otherwise calls into question the validity of any Loan Document and as to which
there is a reasonable possibility of an adverse decision.
Section 5.07    Regulation U. The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate of buying or carrying margin
stock (within the meaning of Regulation U


45
    

--------------------------------------------------------------------------------





or Regulation X); and after applying the proceeds of the Loans, margin stock (as
defined in Regulation U) constitutes not more than twenty-five percent (25%) of
the value of those assets of the Borrower which are subject to any limitation on
sale or pledge, or any other restriction hereunder.
Section 5.08    Investment Company Act. The Borrower is not an “investment
company”, a company “controlled by” an “investment company” or a company
required to register as an “investment company,” each as defined in the
Investment Company Act of 1940, as amended.
Section 5.09    OFAC, FCPA. None of the Borrower, any of its Subsidiaries, or,
to the knowledge of the Borrower, any directors or officers of the Borrower or
any of its Subsidiaries, is the subject of Sanctions. None of the Borrower or
its Subsidiaries is located, organized or resident in a country or territory
that is the subject of Sanctions. No part of the proceeds of the Loans shall be
used by the Borrower in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended or Sanctions.
Section 5.10    Disclosure. All information (other than financial projections
and other forward-looking information and information of a general economic or
industry nature) (as used in this Section 5.10, the “Information”) provided by
or on behalf of the Borrower or its representatives to the Administrative Agent
or the Lenders in written form in connection with the transactions contemplated
hereby does not, when taken as a whole, and will not, when furnished and when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, when
taken as a whole, not materially misleading when taken as a whole and in light
of the circumstances under which such statements were made (giving effect to any
supplements then or theretofore furnished).
ARTICLE VI    
COVENANTS
From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:
Section 6.01    Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent for the
Administrative Agent’s distribution to the Lenders:
(a)    As soon as available, but in any event on or prior to the earlier of (i)
the 90th day after the close of each of its fiscal years and (ii) the day that
is five (5) Business Days after the date the Borrower’s annual report on Form
10-K is required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the first fiscal year of the Borrower
ending after the Effective Date), a consolidated balance sheet as of the end of
such period, related statements of earnings, statements of equity and cash flows
prepared in accordance with GAAP on a consolidated basis for itself and its
Subsidiaries together with an audit report certified by independent certified
public accountants of recognized standing whose


46
    

--------------------------------------------------------------------------------





opinion shall not be qualified as to the scope of the audit or as to the status
of the Borrower and its consolidated Subsidiaries as a going concern,
accompanied by any management letter prepared by said accountants.
(b)    As soon as available, but in any event on or prior to the earlier of (i)
the 45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date the
Borrower’s quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
first fiscal quarter of the Borrower ending after the Effective Date), for
itself and its Subsidiaries, a consolidated unaudited balance sheet as at the
close of each such period and consolidated unaudited statements of earnings,
statements of equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer, chief accounting officer or treasurer.
(c)    Together with the financial statements required under Sections ‎6.01(a)
and ‎(b), a compliance certificate in substantially the form of Exhibit A signed
by its chief financial officer, chief accounting officer or treasurer showing
the calculations necessary to determine compliance with the financial covenant
set forth in Section 6.10 and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof, it being understood and agreed that in the event the Borrower
delivers a notice to the Administrative Agent pursuant to the proviso to the
definition of “Agreement Accounting Principles” the Borrower shall deliver an
additional calculation of compliance with the financial covenant set forth in
Section 6.10 demonstrating that notwithstanding GAAP in effect at such time, the
Borrower has complied with Section 6.10 under GAAP as in effect and applied
immediately before such change in GAAP (in the case of such a notice under
“Agreement Accounting Principles); provided that in no event shall the Borrower
be required to furnish the Administrative Agent with more than one version of
financial statements pursuant to Section 6.01(a) or Section 6.01(b) prepared in
accordance with different versions of GAAP as a result of any such notice.
(d)    Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.
Documents required to be delivered pursuant to ‎Section 6.01(a) or ‎(b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which the Borrower may from time to time notify the Administrative Agent and to
which the Lenders have access; or (ii) on which such documents are posted on the
Borrower’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed electronically through EDGAR and available on the
Internet at www.sec.gov; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting or
filing of any such documents and


47
    

--------------------------------------------------------------------------------





provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may make available to the Lenders materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat the Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in ‎Section 9.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated “Public Side Information.”
Section 6.02    Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans (i) to repay outstanding loans
under the Existing Term Loan Credit Agreement and (ii) in the case of Revolving
Loans for other general corporate purposes. The Borrower shall use the proceeds
of the Loans in compliance with all applicable legal and regulatory requirements
and any such use shall not result in a violation of any such requirements,
including, without limitation, Regulation U and Regulation X, the Securities Act
of 1933 and the Securities Exchange Act of 1934 and the regulations promulgated
thereunder.
Section 6.03    Notice of Default. The Borrower will give prompt notice in
writing to the Lenders of the occurrence of any Default or Unmatured Default
after an Authorized Officer becomes aware of such Default or Unmatured Default.
Section 6.04    Conduct of Business. The Borrower will, and will cause each of
its Major Subsidiaries to, except as otherwise permitted by ‎Section 6.07, do
all things necessary to remain duly incorporated or organized, validly existing
and (to the extent such concept applies to such entity) in good standing as a
corporation, partnership, limited liability company or other entity in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted,


48
    

--------------------------------------------------------------------------------





except in each case (other than valid existence of the Borrower) where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.
Section 6.05    Compliance with Laws. The Borrower will, and will cause each of
its Major Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders (such compliance to include, without
limitation, compliance with ERISA and Environmental Laws and paying before the
same become delinquent all taxes, assessments and governmental charges imposed
upon it or upon its property except to the extent contested in good faith),
except to the extent such noncompliance would not have a Material Adverse
Effect.
Section 6.06    Inspection; Keeping of Books and Records. Subject to applicable
law and third party confidentiality agreements entered into by the Borrower or
any Subsidiary in the ordinary course of business, the Borrower will, and will
cause each Subsidiary to, permit the Administrative Agent, during the
continuance of a Default or Unmatured Default, by its representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with their respective officers at such reasonable times and intervals as the
Administrative Agent may designate but in all events upon reasonable prior
notice to the Borrower’s Finance Department, Attention: Chief Accounting
Officer, with a copy to Vice President, Global Treasury. The Borrower shall keep
and maintain, and cause each of its Subsidiaries to keep and maintain, in all
material respects, proper books of record and account in which entries in
conformity with GAAP shall be made of all dealings and transactions in relation
to their respective businesses and activities.
Section 6.07    Merger. (a) The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower’s obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing. For the avoidance of doubt, this ‎Section 6.07
shall only apply to a merger or consolidation in which the Borrower is not the
surviving Person.
(b)    Upon any consolidation by the Borrower with or merger by the Borrower
into any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.
Section 6.08    Sale of Assets. The Borrower will not lease, sell or otherwise
dispose of, or permit one or more Subsidiaries to lease, sell or otherwise
dispose of, all or substantially all of the Property of the Borrower and the
Subsidiaries, taken as a whole, to any Person, unless,


49
    

--------------------------------------------------------------------------------





immediately before and after giving effect thereto, no Default or Unmatured
Default would exist.
Section 6.09    Liens. The Borrower will not, and will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:
(a)    Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.
(b)    Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.
(c)    Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with Agreement Accounting Principles shall have
been set aside on its books.
(d)    Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.
(e)    Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.
(f)    Precautionary Liens provided by the Borrower or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or any Major Subsidiary which transaction is determined by the
Board of Directors of the Borrower or such Major Subsidiary to constitute a
“sale” under accounting principles generally accepted in the United States.
(g)    Liens existing on the date hereof securing Indebtedness for Borrowed
Money (and the replacement, extension or renewal thereof upon or in the same
property).
(h)    Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.
(i)    Liens on deposits, cash or cash equivalents, if any, in favor of any
issuer of one or more letters of credit issued under the Existing Revolving
Credit Agreement to cash collateralize or otherwise secure the obligations of a
defaulting lender to fund risk participations thereunder.


50
    

--------------------------------------------------------------------------------





(j)    Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.
(k)    Usual and customary deposits in favor of lessors and similar deposits in
the ordinary course of business.
(l)    Liens existing on property of any Person acquired by the Borrower or
Major Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).
Section 6.10    Financial Covenant. As of the last day of each fiscal quarter of
the Borrower, commencing with the first full fiscal quarter-end date occurring
after the Effective Date, the ratio of Consolidated Debt to Total Capitalization
shall not be greater than 0.60:1.00; provided that upon the consummation of any
Material Acquisition and the written election of the Borrower to the
Administrative Agent (which shall promptly notify the Lenders) no later than
thirty days following the consummation of a Material Acquisition, the maximum
permitted ratio of Consolidated Debt to Total Capitalization set forth above
shall increase to 0.70 to 1.00 with respect to the last day of the fiscal
quarter during which such Material Acquisition shall have been consummated and
the last day of each of the immediately following three consecutive fiscal
quarters; provided further that (i) the Borrower may only make an election
pursuant to the immediately preceding proviso on two separate occasions prior to
the Maturity Date and (ii) from the period beginning on the date the definitive
documentation relating to any Material Acquisition is entered into (or, in the
case of a Material Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) prior to the date such
Material Acquisition is consummated (or such definitive documentation is
terminated), any Acquisition Debt and the proceeds thereof shall be excluded
from the calculation of the ratio of Consolidated Debt to Total Capitalization.
Section 6.11    Sanctions. The Borrower and its Subsidiaries will not, directly
or, to the knowledge of the Borrower, indirectly, (a) use the proceeds of the
Loans, or (b) lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, in each case,
to fund any activities or business (x) of or with any individual or entity named
on the most current list of Specially Designated Nationals or Blocked Persons
maintained by OFAC or the U.S. Department of State, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise permissible under U.S. law.
ARTICLE VII    
DEFAULTS
The occurrence of any one or more of the following events shall constitute a
Default:
Section 7.01    Breach of Representations or Warranties. Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.


51
    

--------------------------------------------------------------------------------





Section 7.02    Failure to Make Payments When Due. Nonpayment of (a) principal
of any Loan when due, or (b) interest upon any Loan, any Revolving Commitment
Fee or other payment Obligations under any of the Loan Documents within five (5)
Business Days after such interest, fee or other Obligation becomes due.
Section 7.03    Breach of Covenants. The breach by the Borrower of (a) any of
the terms or provisions of ‎Section 6.03, 6.07, 6.08, 6.09 or 6.10 or (b) any of
the other terms or provisions of this Agreement which is not remedied within
thirty (30) days after an Authorized Officer of the Borrower knows of the
occurrence thereof.
Section 7.04    Cross Default. (a) The Borrower or any Major Subsidiary shall
fail to pay any principal of or premium or interest on (x) any Indebtedness for
Borrowed Money which is outstanding in a principal amount of at least the
Requisite Amount in the aggregate (but excluding indebtedness arising hereunder)
or (y) a Capitalized Lease in respect of any single Property in an amount equal
to at least $500,000,000, in each case, of the Borrower or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness for Borrowed Money
or Capitalized Lease, as applicable, unless adequate provision for any such
payment has been made in form and substance satisfactory to the Required
Lenders.
(b)    Any (x) Indebtedness for Borrowed Money of the Borrower or any Major
Subsidiary which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate or (y) Capitalized Lease in respect of any single
Property in an amount equal to at least $500,000,000, in each case, shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness for Borrowed Money or
Capitalized Lease, as applicable, shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by the Borrower or
such Major Subsidiary (as the case may be) of the agreement or instrument
relating to such Indebtedness for Borrowed Money or Capitalized Lease, as
applicable, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness
for Borrowed Money or Capitalized Lease, as applicable, unless adequate
provision for the payment of such Indebtedness for Borrowed Money or Capitalized
Lease, as applicable, has been made in form and substance satisfactory to the
Required Lenders.
(c)    The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.
Section 7.05    Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower
or any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal


52
    

--------------------------------------------------------------------------------





bankruptcy laws as now or hereafter in effect or seeking to adjudicate it
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this ‎Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in ‎Section 7.06
Section 7.06    Involuntary Bankruptcy; Appointment of Receiver; Etc. Without
the application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Major Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in Section
7.05(d) shall be instituted against the Borrower or any of its Major
Subsidiaries, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty (60)
consecutive days.
Section 7.07    Judgments. The Borrower or any of its Major Subsidiaries shall
fail within sixty (60) days to pay, bond or otherwise discharge one or more
judgments or orders for the payment of money (except to the extent covered by
independent third party insurance and as to which the insurer has not disclaimed
coverage) in excess of the Requisite Amount (or the equivalent thereof in
currencies other than Dollars) in the aggregate, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.
Section 7.08    Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of
all Plans would reasonably be expected to result in a material adverse effect on
the financial condition, results of operations, business or Property of the
Borrower and its Subsidiaries taken as a whole; (ii) the present value of the
unfunded liabilities to provide the accrued benefits under all Foreign Pension
Plans in the aggregate would reasonably be expected to result in a material
adverse effect on the financial condition, results of operations, business or
Property of the Borrower and its Subsidiaries taken as a whole; or (iii) any
Reportable Event shall occur in connection with any Plan and such Reportable
Event would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole.
Section 7.09    Reserved.
Section 7.10    Other ERISA Liabilities. The Borrower, any Subsidiary or any
other member of the Controlled Group shall have been notified by the sponsor of
a Multiemployer Plan that it has incurred withdrawal liability or become
obligated to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.


53
    

--------------------------------------------------------------------------------





Section 7.11    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.
ARTICLE VIII    
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
Section 8.01    Acceleration, Etc. If any Default described in ‎Section 7.05 or
‎7.06 occurs, the obligations of the Lenders to make Loans shall automatically
terminate and the Obligations of the Borrower shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend (in whole or in part) the obligations of the Lenders to make Loans or
declare the Obligations of the Borrower to be due and payable (in whole or in
part), whereupon such Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives. Promptly upon any acceleration of the
Obligations, the Administrative Agent will provide the Borrower with notice of
such acceleration.
If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Default (other than any Default as
described in ‎Section 7.05 or ‎7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.
Section 8.02    Amendments. Subject to the provisions of this ‎Article VIII and
except as otherwise specified herein (including pursuant to a LIBOR Successor
Amendment), the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrower may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrower hereunder or thereunder or waiving any Default hereunder or thereunder;
provided, however, that no such supplemental agreement shall:
(a)    Extend the final maturity of any of the Loans of any Lender or forgive
all or any portion of the principal amount thereof payable to any Lender, or
reduce the rate or extend the scheduled time of payment of interest or fees
thereon (other than a waiver of the application of the default rate of interest
pursuant to ‎Section 2.11 hereof) payable to any Lender, without the consent of
each Lender affected thereby.


54
    

--------------------------------------------------------------------------------





(b)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend ‎Section 2.19 or the
definition of “Pro Rata Share”, without the consent of all Lenders affected
thereby. For the sake of clarity, the increase or addition of one or more term
loan or revolving credit facilities or an extension of the maturity of a portion
of the Term Facility or Revolving Facility and similar modifications shall be
permitted with the consent of the Required Lenders and the Lenders agreeing to
participate in the new facility or to increase the amount of their commitment or
extend the maturity of their Loans.
(c)    Extend the Maturity Date or any Facility Termination Date as it applies
to any Lender, or increase the amount or otherwise extend the term of the
Revolving Commitment or Term Commitment of any Lender hereunder without the
consent of each Lender affected thereby.
(d)    Permit the Borrower to assign its rights or obligations under this
Agreement except as provided in Section 6.07 without the consent of all Lenders.
(e)    Amend this ‎Section 8.02 without the consent of all Lenders.
provided further, that (i) no amendment of any provision of this Agreement
relating to the Administrative Agent shall be effective without the written
consent of the Administrative Agent; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (iii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency (including, without limitation, amendments,
supplements or waivers to any of documents executed by the Borrower or any
Subsidiary in connection with this Agreement if such amendment, supplement or
waiver is delivered in order to cause such related documents to be consistent
with this Agreement and the other Loan Documents) and (iv) the Administrative
Agent and the Borrower may enter into amendments or modifications to this
Agreement or enter into additional documentation as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.07(b) in accordance with the terms
of Section 3.07(b). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (it being specifically understood and agreed that
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Section 8.03    Preservation of Rights. No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or an
acquiescence therein, and the making of a Loan notwithstanding the existence of
a Default or Unmatured Default or the inability of the


55
    

--------------------------------------------------------------------------------





Borrower to satisfy the conditions precedent to such Loan shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Administrative Agent with the consent of, the
requisite number of Lenders required pursuant to ‎Section 8.02, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent and the Lenders until all of the Obligations have
been paid in full.
ARTICLE IX    
GENERAL PROVISIONS
Section 9.01    Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent, any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Lender may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied.
Section 9.02    Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
Section 9.03    Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.
Section 9.04    Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent, the Arranger and
the Lenders party thereto and supersede all prior agreements and understandings
among the Borrower, the Administrative Agent, the Arranger and the Lenders, as
applicable, relating to the subject matter thereof.
Section 9.05    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in ‎Section 12.01(d) and, to the extent expressly
contemplated hereby, the Related Parties of each


56
    

--------------------------------------------------------------------------------





of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement; provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections ‎2.05(b), ‎9.06, ‎9.09 and ‎10.07 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.
Section 9.06    Expenses; Indemnification. (a) Costs and Expenses. The Borrower
shall reimburse (i) all reasonable and documented out-of-pocket expenses
incurred by, without duplication, the Administrative Agent, the Arranger and
their respective Affiliates (including the reasonable fees, charges and
disbursements of Sidley Austin LLP), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and the Lenders (including the reasonable
fees, charges and disbursements of one primary counsel (and to the extent
reasonably determined to be necessary, one local counsel and one regulatory
counsel in any applicable jurisdiction) for the Administrative Agent and the
Lenders) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such reasonable and documented out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and the reasonable and documented
out-of-pocket legal and other related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), in each case to
the extent arising out of any investigation, litigation, claim or proceeding in
connection with or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in ‎Section 3.05), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of


57
    

--------------------------------------------------------------------------------





competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the bad faith, gross negligence or willful misconduct of such Indemnitee or
its Related Parties, (y) a material breach of such Indemnitee’s or its Related
Parties’ obligations hereunder or under any other Loan Document or (z) a dispute
among two or more Indemnitees not arising from any act or omission of the
Borrower or its Subsidiaries hereunder (but not including any such dispute that
involves a Lender to the extent such Lender is acting in a different capacity
(i.e., the Administrative Agent or the Arranger) under any Loan Document). This
‎Section 9.06(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section or the Borrower for any reason fail to indefeasibly pay or cause to be
paid any amount required under subsection (b) of this Section, in each case, to
be paid to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of ‎Section 2.17(b).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof (it being agreed that the Borrower’s indemnity and contribution
obligations set forth in this Section 9.06 shall apply in respect of any
special, indirect, consequential or punitive damages that may be awarded against
any Indemnitee in connection with a claim by a third party unaffiliated with the
Indemnitee). No Indemnitee referred to in subsection (b) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee or its Related Parties or a material breach of such Indemnitee’s
or its Related Parties’ obligations hereunder or under any other Loan Document,
in each case, as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after written demand therefor.


58
    

--------------------------------------------------------------------------------





(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Revolving Commitment and/or the Aggregate Term Commitment and the
repayment, satisfaction or discharge of all the other Obligations.
Section 9.07    Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.
Section 9.08    Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. Without limiting the foregoing provisions of this ‎Section
9.08, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.
Section 9.09    Nonliability of Lenders. The relationship between the Borrower
on the one hand and the Lenders, the Arranger and the Administrative Agent on
the other hand shall be solely that of borrower and lender. None of the
Administrative Agent, the Arranger or any Lender shall have any fiduciary
responsibilities to the Borrower. None of the Administrative Agent, the Arranger
or any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.
Section 9.10    Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, trustees, advisors and representatives on a confidential basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and with the Person, to the extent such compliance is
within its control, disclosing such information being responsible for such
compliance), (b) to the extent requested by any state, federal or foreign
authority or examiner regulating banks or banking or otherwise purporting to
have jurisdiction over it or its Affiliates (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided that the Administrative Agent and the Lenders, as applicable, shall, to
the extent practicable and not prohibited by applicable law, give the Borrower
reasonable notice thereof before complying therewith, except to the extent in
connection with an audit or examination conducted by a regulatory authority
having jurisdiction over it or its affiliates, (c) as may be compelled in a
judicial or administrative proceeding or as otherwise required by applicable
laws or regulations or by any subpoena or similar legal process, provided that
the Administrative Agent and the Lenders, as applicable, shall, except with
respect to regulatory audit or examination conducted by accountants or any
governmental


59
    

--------------------------------------------------------------------------------





or regulatory authority exercising examination or regulatory authority, to the
extent practicable and not prohibited by applicable law, give the Borrower
reasonable notice thereof before complying therewith, except to the extent in
connection with an audit or examination conducted by a regulatory authority
having jurisdiction over it or its affiliates, (d) to any other party hereto,
(e) in connection with the exercise of any remedies or the enforcement of rights
hereunder or under any other Loan Document in any suit, action or proceeding
relating thereto to the extent such disclosure is reasonably necessary in
connection with such suit, action or proceeding (provided that the Borrower
shall be given notice thereof and a reasonable opportunity, in each case to the
extent reasonably practicable and to the extent permitted by applicable law, to
seek a protective court order with respect to such Information prior to such
disclosure (it being understood that the refusal by a court to grant such a
protective order shall not prevent the disclosure of such Information
thereafter)), (f) subject to the acknowledgment and acceptance by any such party
that such information is being disseminated on a confidential basis in
accordance with the standard syndication process of the Arranger or customary
market standards for dissemination of such types of information, subject to
customary confidentiality restrictions that are no less restrictive in any
material respect than those in this Section, which shall in any event require
“click through” or other affirmative actions on the part of recipient to access
such information, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to the extent such Information (x) is
or becomes publicly available other than as a result of a breach of this Section
or (y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates from a source, other than the Borrower or its Affiliates,
that is not to such Person’s knowledge subject to any confidentiality or
fiduciary obligation to the Borrower with respect to such Information or (i) to
the extent that such information is independently developed by the
Administrative Agent or Lender, as applicable other than as a result of a breach
of this Section.
In addition, on a confidential basis (except to the extent publicly available
other than as a result of a breach of this Section), the Administrative Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


60
    

--------------------------------------------------------------------------------





Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.
Section 9.11    Nonreliance. Each of the Lenders hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.
Section 9.12    Disclosure. The Borrower and each Lender hereby acknowledge and
agree that the Administrative Agent and/or its respective Affiliates and certain
of the other Lenders and/or their respective Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.
ARTICLE X    
THE ADMINISTRATIVE AGENT
Section 10.01    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Sumitomo Mitsui Banking Corporation to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article, other than ‎Section 10.06
below, are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions (other than as provided in ‎Section 10.06 below). It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.
Section 10.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
Section 10.03    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic


61
    

--------------------------------------------------------------------------------





message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person; provided that the foregoing shall not relieve the Administrative
Agent of its obligations to comply with the procedures set forth in Section
2.08, including the requirement to orally confirm the location and number of the
Borrower’s account to which proceeds of an Loans are to be disbursed. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in good
faith in accordance with the advice of any such counsel, accountants or experts.
Section 10.04    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in ‎Article VIII) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not


62
    

--------------------------------------------------------------------------------





to have knowledge of any Default unless and until written notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ‎Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 10.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct (or breached its material
obligations under the Loan Documents) in the selection of such sub-agents.
Section 10.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to, so long as no Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and


63
    

--------------------------------------------------------------------------------





determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent (other than as provided in ‎Section 3.08 and other
than any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the effective date of its resignation), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and ‎Section 9.06
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
Section 10.07    Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
Section 10.08    No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, the Arranger listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
Section 10.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation,


64
    

--------------------------------------------------------------------------------





expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


Section 10.10    ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments


65
    

--------------------------------------------------------------------------------





and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that none of the Administrative Agent, the Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).
ARTICLE XI    
SETOFF
Section 11.01    Setoff. In addition to, and without limitation of, any rights
of the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.20(a)(ii) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
ARTICLE XII    
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
Section 12.01    Successors and Assigns. (a) Successors and Assigns Generally.
The provisions of this Agreement and the other Loan Documents shall be binding
upon and inure to


66
    

--------------------------------------------------------------------------------





the benefit of the parties hereto and thereto and their respective successors
and assigns permitted hereby, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection ‎(b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
‎(f) of this Section (and any other attempted assignment or transfer by any
party hereto shall be null and void).
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


67
    

--------------------------------------------------------------------------------





(A)    the prior written consent of the Borrower (such consent (x) not to be
unreasonably withheld or delayed in the case of an assignment of Term Loans
(provided that it shall be deemed “reasonable” for the Borrower to withhold its
consent if the assignment is to any assignee other than a commercial banking
institution with a credit rating for senior, unsecured, long-term indebtedness
for borrowed money equal to or better than BBB- with S&P and Baa3 with Moody’s),
and (y) in all other cases, to be provided in the Borrower’s sole discretion)
shall be required unless a Default under Sections 7.02, 7.05 or 7.06 has
occurred and is continuing at the time of such assignment; and
(B)    the prior written consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed) shall be required if such assignment is
to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire.
(v)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of its Affiliates or Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    No Assignment to Defaulting Lenders. No such assignment shall be made
to a Defaulting Lender.
(viii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of


68
    

--------------------------------------------------------------------------------





this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections ‎3.01, ‎3.03, 3.04, ‎3.05, and ‎9.06
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
(d)    Participations. Any Lender may, with the prior written consent of the
Borrower ((i) such consent (x) not to be unreasonably withheld or delayed in the
case of sale of participations in Term Loans (provided that it shall be deemed
“reasonable” for the Borrower to withhold its consent if the sale of the
participation is to any participant other than a commercial banking institution
with a credit rating for senior, unsecured, long-term indebtedness for borrowed
money equal to or better than BBB- with S&P and Baa3 with Moody’s), and (y) in
all other cases, to be provided in the Borrower’s sole discretion and (ii) such
consent not to be required if a Default under Sections 7.02, 7.05 or 7.06 has
occurred and is continuing at the time of the sale of the applicable
participation), sell participations to any Person (other than a natural person,
Defaulting Lender or the Borrower or any of its Affiliates or Subsidiaries)
(each, a


69
    

--------------------------------------------------------------------------------





“Participant”), in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
‎Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections ‎3.01, 3.03, ‎3.04 and ‎3.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of ‎Section 11.01 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.19 as though it
were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under ‎Section 3.01, ‎3.03, 3.04 or ‎3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of ‎Section 3.05 unless such
Participant agrees to comply with ‎Section 3.05 as though it were a Lender (it
being understood that the documentation required under ‎Section 3.05(e) shall be
delivered to the Lender who sells the participation).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure


70
    

--------------------------------------------------------------------------------





obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
Section 12.02    Dissemination of Information. The Borrower authorizes each of
the Lenders to disclose to any Participant or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by the Borrower pursuant to ‎Section 6.01; provided that each
Transferee and prospective Transferee agrees to be bound by ‎Section 9.10 of
this Agreement or other provisions at least as restrictive as ‎Section 9.10
including making the acknowledgments set forth therein.
Section 12.03    Tax Treatment. If any interest in any Loan Document is
transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of ‎Section 3.05(e); provided, that
damages for any breach of this Section 12.03 shall in no event exceed the
reasonable out-of-pocket expenses incurred by the Borrower in collecting or
attempting to collect from the Transferee any forms it reasonably requires in
order to determine its withholding and reporting obligations in accordance with
Section 3.05(e) herein.
ARTICLE XIII    
NOTICES
Section 13.01    Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection ‎(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number set forth on
Schedule 13.01; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its administrative questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other


71
    

--------------------------------------------------------------------------------





communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph ‎(b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent or as otherwise determined by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to ‎Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines, provided that such
determination or approval may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM (IF ANY) IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).


72
    

--------------------------------------------------------------------------------





(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices purportedly
given by or on behalf of the Borrower so long as such notices appear on their
face to be authentic even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
ARTICLE XIV    
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
Section 14.01    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in ‎Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.


73
    

--------------------------------------------------------------------------------





Section 14.02    Electronic Execution of Assignments. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.
ARTICLE XV    
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
Section 15.01    Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE
PARTIES THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section 15.02    Consent to Jurisdiction. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ARRANGER AND THE LENDERS HEREBY IRREVOCABLY SUBMITS TO
JURISDICTION OF any Federal COURT OF THE UNITED STATES OF AMERICA SITTING IN THE
BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE ARRANGER OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY THE
BORROWER, DIRECTLY OR INDIRECTLY, IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH ANY LOAN DOCUMENT SHALL BE


74
    

--------------------------------------------------------------------------------





BROUGHT ONLY IN A COURT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA
SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT
MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW
YORK.
EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ARRANGER AND THE LENDERS
HEREBY AGREES FURTHER THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION ‎13.01 AND AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER
OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
Section 15.03    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 15.04    U.S. Patriot Act Notice. Each Lender that is subject to the
U.S. Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that pursuant to the requirements of
the U.S. Patriot Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the U.S. Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.
Section 15.05    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver


75
    

--------------------------------------------------------------------------------





or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger and the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent, the Arranger and the Lenders, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Arranger and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger nor any of the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger nor any of the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby agrees and covenants
that it will not make any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
Section 15.06    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).


76
    

--------------------------------------------------------------------------------





Section 15.07    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution;
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
[Signature Pages Follow]


77
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
WALGREENS BOOTS ALLIANCE, INC.,
    as the Borrower
By:                     
Name:
Title:


By:                     
Name:
Title:




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT AND LENDER:
SUMITOMO MITSUI BANKING CORPORATION,
as the Administrative Agent and
as a Lender


By:                
Name:
Title:




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Schedule 1.01


PRICING SCHEDULE
TO CREDIT AGREEMENT




 
Index Debt Rating
(Moody’s or S&P)


Applicable Revolving Commitment Fee Rate
Applicable Margin for Eurocurrency Loans (including, with respect to Revolving
Loans, LIBOR Daily Floating Rate Loans)
Applicable Margin for Alternate Base Rate Loans
Rating Category 1: ≥ BBB/Baa2
0.110
%
0.75
%
0.00%
Rating Category 2: < BBB-/Baa3
0.150%
1.00%
0.00%



For purposes of the foregoing, “Index Debt” means senior, unsecured, long-term
Indebtedness for Borrowed Money of the Borrower that is not guaranteed by any
other person or subject to any other credit enhancement. If (i) either Moody’s
or S&P shall not have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this paragraph),
then such rating agency shall be deemed to have established a rating in Rating
Category 2; (ii) the ratings established or deemed to have been established by
Moody’s and S&P for the Index Debt shall fall within different Rating
Categories, the Applicable Margin and Applicable Revolving Commitment Fee Rate
shall be based on the higher of the two ratings, and (iii) the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Margin and the Applicable Revolving Commitment Fee Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin and Applicable Revolving Commitment Fee Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.











--------------------------------------------------------------------------------






Schedule 2.01


COMMITMENT SCHEDULE
TO CREDIT AGREEMENT












[On file with Administrative Agent]





--------------------------------------------------------------------------------








Schedule 13.01


CERTAIN ADDRESSES FOR NOTICES


1.
Address of the Borrower:



Attention:
Aidan Clare; Senior Vice President and Global Treasurer
108 Wilmot Road
Deerfield, IL 60015
Phone: (847) 315-3593
Fax: (847) 315-3652
Email: Aidan.Clare@wba.com


With a copy to:


Attention:
Marco Pagni; Executive Vice President, Global Chief Administrative Officer and
General Counsel
108 Wilmot Road
Deerfield, IL 60015
Phone: (847) 315-2665
Fax: (847) 315-3652
Email: Marco.Pagni@wba.com


With copies to:


Attention:
Gráinne Kelly; Vice President, Global Treasury
108 Wilmot Road
Deerfield, IL 60015
Phone: (847) 315-2634
Fax: (847) 315-3652
Email: Grainne.Kelly@wba.com


Garrett Jenks; Director, Global Treasury
108 Wilmot Road
Deerfield, IL 60015
Phone: (847) 315-3705
Fax: (847) 315-3652
Email: Garrett.Jenks@wba.com


2.
Address for the Administrative Agent:








--------------------------------------------------------------------------------







Sumitomo Mitsui Banking Corporation, NY Branch
277 Park Avenue
New York, NY 10172
Telephone: 212-224-4008
Attn: Randall Wernes
E-Mail: Randall_Wernes@smbcgroup.com


3.
Wiring Instructions for the Administrative Agent



Sumitomo Mitsui Banking Corp. [ ]
Account Name: [ ]
Account Number: [ ]





